Page 1 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






- Lease Agreement -
(for floor space in the building located at Zeppelinstrasse 3, 85399
Hallbergmoos)


between


Hallbergmoos Grundvermögen GmbH
(entered in the Commercial Register of the Munich District Court under HRB
220581)
Bavariafilmplatz 7, 80231 Grunwald
represented by the persons listed by name on the signature line


- hereinafter referred to as “Landlord” -


and


Pieris Pharmaceuticals GmbH
(entered in the Commercial Register of the Munich District Court under HRB
221043)
VAT ID No: DE 813177203
Lise-Meitner-Str. 30, 85354 Freising
represented by the persons listed by name on the signature line


- hereinafter referred to as “Tenant” -





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 2 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




- Landlord and Tenant are jointly also referred to as “Parties” -


The following agreements have been reached:
1.    Leased Premises, Condition Precedent
1.1    Landlord is the owner of the property located at Zeppelinstr. 1 – 3,
85399 Hallbergmoos, which is made up of two (2) separate office buildings. The
lease agreement is accompanied by a related, not certified land records extract
as Addendum 1.1.a. A ground plan, in which the property is marked and the
buildings are sketched, is appended as Addendum 1.1.b. The Tenant’s commercial
register extract is included in the agreement as Addendum 1.1.c.
1.2    For Tenant’s sole use, Landlord leases to Tenant the areas to be
renovated in accordance with this contract (particularly Sec. 2). These areas
are outlined in red in Addendum 1.2, are listed in the following, and are
located in the building located at Zeppelinstrasse 3 in 85399 Hallbergmoos:
a) Engineering areas on the lower level at approx. 530,35 m2
b) Office areas and laboratory areas on the ground floor (MB 11, 12, 13, 14, 16,
17, 18) at approx. 4,407.42 m2
c) Office and lab areas on the 1st floor (MB 11, 12, 13, 14, 18) at approx.
3,438.43 m2
d) Office and storage areas on the 2nd floor (MB 17) at approx. 578.06 m2
e) Office areas on the 3rd floor (MB11) at approx. 474.14 m2
f) Office and laboratory space areas on the lower level (MB 17a) at approx.
331.74 m2
The Parties agree that the exact dimensions of the rental areas described above
are not the commercial basis and/or basis to calculate the rent defined in Sec.
5.1.
The rental areas are calculated in accordance with the BGF (Brutto Grundfläche
[gross floor space]) set forth in DIN 277 (hereinafter “BGF DIN 277”). The outer
edges of the main structure (sills) are relevant for determining the area. The
walkways such as, e.g., entrance ways, corridors, stair cases, elevator and
stairwell, vestibules, elevator systems, ramps, etc. are also established in
accordance with BGF DIN 277 and are included in the rental area. Patio areas are
recognized at 25% of their floor space. If the actual areas deviate from the
approximate areas stated above, this does not authorize either of the Parties to
assert any claims, particularly to



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 3 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




increasing or reducing rent. If the above information about area, however,
deviates from the actual area by more than five percent (5%) from the actual
total leased area, the rent must be adjusted up or down for the full difference
based on the respective rent estimate that applies to that type of area. It is
agreed that the above approximate information on rental areas is also binding
for purposes of calculating additional service charges.
1.3    This lease includes one hundred (100) passenger vehicle parking spaces in
the underground garage, which are color-coded in the appended overview map
(Addendum 1.3(a)). In connection with the leasing of expansion areas (Section
1.4), Landlord agrees to lease to the Tenant twenty-five (25) additional parking
spaces. If Tenant exercises its rights to lease the areas on the 2nd floor MB
12, 13 (Section 1.4(b)), Landlord shall lease to Tenant 16 additional parking
spaces. The parking spaces are leased exclusively for the purpose of parking
vehicles within the parameters of the statutory and official regulations, which
might exclude or limit use of gas-powered vehicles. Working on vehicles is not
permitted. The same applies to storing of items on or in the parking space area
(cf. the Underground Garage Rules appended as Addendum 1.3(b)). Tenant
furthermore has free access to the bicycle parking spaces available on the
grounds for shared use with the other tenants of the property. On the parking
spaces made available for Tenant’s exclusive use, Tenant is entitled to install
bicycle parking spaces and to make these available for exclusive use to its
employees.
1.4    
a.) Expansion area
As per 10/01/2024, Tenant agrees to lease the other areas available in the
building in accordance with Sec. 1.1
- Office areas on the 2nd floor (MB 11, 15, 16) at    approx. 2,070.27 m2
- Parking spaces    25 units
(so-called “expansion area”) as outlined in green in the ground plan enclosed as
Addendum 1.4. The location of parking spaces shall be determined by Landlord
based on available parking spaces and to be specified in the amendment agreement
yet to be concluded. Where possible, Landlord agrees to specify contiguous
parking spaces in the area of the already leased parking spaces.
Landlord has the right to lease the aforementioned expansion area, or parts
thereof, prior to 10/01/2024, provided such lease agreements end no later than
09/30/2024.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 4 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




The parties agree to document the expansion of the leased areas and the location
of the parking spaces, any associated changes of the lease agreement, and the
improvement condition owed by Landlord in the form of a written form-compliant
amendment to this lease agreement by no later than 04/01/2024. The rent payable
for the expansion area corresponds to the per m2 rent payable for existing areas
on the 2nd floor. The prepayments payable by Tenant for additional service
charges shall be adjusted accordingly.
In relation to the condition owed for the expansion area, the Parties already
here and now agree that Landlord shall improve this expansion area as stipulated
in agreements for areas 1.2.c and as contractually rendered by Landlord upon
handover of existing areas. The improvements rendered by Landlord and agreed as
reference during the condition transcript (Section 2.11.5 et. seq.) shall be
definitive in this regard.
Where Tenant desires improvements above and beyond the condition owed by
Landlord, any additional costs generated by said improvements shall be absorbed
by Tenant. Landlord is only required to implement Tenant’s wishes when the
improvements are technically possible in the building and permitted by existing
regulatory specifications. Landlord is entitled to demand from Tenant an
appropriate cost advance for improvement costs to be absorbed by Tenant.
Landlord shall provide a statement of accounts for improvement costs after
improvement work is completed. The share payable by Tenant is due for payment
within 4 weeks following receipt of an invoice compliant with statutory
specifications. Any delays in completing the leased premises attributable to
Tenant’s non-standard requests / additional furnishings shall be absorbed by
Tenant. In particular, this means that the start of the lease for the expansion
area – including the obligation to pay rent and additional service charges –
shall be based on Landlord’s construction schedule as specified for the basic
improvements, provided the delays are exclusively attributable to Tenant’s
non-standard requests / additional furnishings.
b.) Optional area
The leased areas MB 12, 13 on the 2nd floor of the property are for now not part
of the lease agreement. If Landlord is able to attract a prospect for this area,
it shall inform Tenant about this before concluding a lease agreement with a
third party and shall offer the areas
-Office and lab areas 2nd floor (MB 12, 13) at    approx. 1,248.62 m2
-Parking spaces    16 units
(so-called “optional area”) as outlined in orange in the ground plan appended as
Addendum 1.4, for lease to Tenant at the then applicable contractual
stipulations and conditions. If Tenant rejects the lease or fails to declare its
intent within a notice period of 30 days to expand the lease



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 5 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




agreement by the optional area as per the start of the 6th month following the
declaration, Landlord is free to lease said optional area to a third party.
If Tenant decides to lease, the stipulations agreed for the expansion area with
regard to the location of parking spaces, improvements of the leased premises,
and the conclusion of a specifying amendment shall apply accordingly.
Irrespective of the aforementioned optional area, Landlord shall grant Tenant a
right of first refusal for leased premises becoming available in the future,
provided any lease by Tenant matches the offer of a third party, in particular
with respect to the intended lease term and economic terms.
1.5    Exterior wall areas on or in the building outside of the rental areas are
not leased.
Tenant’s use of the exterior wall areas of the building under the scope of a
standardized design concept by Landlord on the partial wall areas to be assigned
by Landlord for advertisement purposes is permitted only with the prior written
consent of Landlord. Landlord can only deny such consent with cause. If consent
is granted by Landlord, Landlord is not liable for the legal admissibility of
the relevant measures. At Tenant’s own expense and risk, Tenant will obtain any
permits and authorizations that might be necessary. Tenant will send Landlord
certified copies of permits and authorization at no charge and fulfill any
requirements and conditions and shall comply with regulatory stipulations and
conditions. Concerning other tenants of the property, Landlord shall only
tolerate variances from the design concept when this does not interfere with
Tenant’s justified interests.
While construction measures are being implemented and while the associated
scaffolding is raised, Landlord is authorized to attach advertisements to the
building, including for third parties (product advertisement etc.). However, the
choice of advertising must take Tenant’s justified interests into consideration.
If it is necessary — such as when Landlord has building facade work done —
Tenant must remove its own advertisements etc. from the façade on first request
of Landlord at no charge and, if applicable, re-install them at the end of the
work.
At the request of Landlord and at the end of the period of lease, Tenant must
remove any directional signs and advertisements attached by Tenant and – with
regard to the aforementioned notice signs – shall restore the premises to the
original condition at Tenant’s own expense.
In the interest of the building’s overall appearance, Tenant warrants that it
will not attach any additional, moving, or stationary advertisements that are
clearly facing outwards from the interior/exterior side of the windows.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 6 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




1.6    Condition Precedent
With the exception of the rules set forth in Sec. [1.6, 1.7, 2.1, 2.2, 2.3, 2.4,
2.5, 2.6, 2.7, 2.8, 2.10, 2.11.1, 6 and, which are effective and applicable
already when the Lease Agreement is signed, the validity of the Lease Agreement
is subject to the condition precedent
a)
of the existence of an immediately enforceable building permit, stating that use
of the premises in accordance with the room, use, and requirement program set
forth in Sec. [2] is permitted under construction law without conditions – or is
permitted subject to conditions that are normal in relation to its use as a
biotechnology laboratory S1/S2 and are the basis of the requirement profile
communicated by Tenant in advance of entering into the contract. Landlord is
required promptly to notify Tenant when the building permit is issued. The
Parties will then make the issuance of the building permit the subject matter of
a Supplement to this Lease Agreement, in which it is established that the
condition precedent has been fulfilled.

or
b)
of Landlord’s written notification about the fulfillment of the condition at the
latest by 06/01/2019 in writing

or
c)
that the Parties establish fulfillment of the condition precedent by a mutual,
identical, written declaration.

1.7    Right of rescission
1.7.1    If the condition set forth above in Sec. 1.6 is not fulfilled at the
latest by 04/01/2019, both Tenant and Landlord are authorized to rescind this
Lease Agreement. The above right of rescission is automatically extended if, at
the time when this period expires, the building permit procedure has reached a
status based on which it can be expected that the building permit will be
granted in the foreseeable future with the normal process of the building permit
procedure. These prerequisites are met on a case-by-case basis as follows:
a)
If, at the time when the above agreed rescission period expires, the
Administrative District Office of Freising communicates that the construction
application documents are complete, the period is extended by two (2) months.




--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 7 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




b)
If, at the time when the above agreed rescission period expires, municipal
consent is granted by the municipality of Hallbergmoos to Landlord’s
construction application, the period is extended by two (2) months.

The aforementioned period will not be extended beyond 06/01/2019.
1.7.2    A contractual right of rescission under this Lease Agreement must be
declared by a written declaration (registered letter) to the other contractual
Party at the address stated in the contract. The agreement goes into effect upon
receipt by the other contractual Party. Rescission is only permitted if, at the
time when the rescission letter is received, the reason for rescission still
exists. As a condition for the validity of rescission, the Party who intends to
rescind must announce the intention to exercise the right of rescission to the
other Party with a reasonable period of at least two (2) weeks.
1.7.3    If either party declares its intent – regardless of legal grounds – to
withdraw from the lease agreement based on the aforementioned stipulations, the
Parties already here and now agree to mutually waive any claims for compensatory
damages or expense reimbursement.
2.    Improvements and Condition of Leased Premises
2.1    Landlord will expand and transfer to Tenant the leased premises in
accordance with the requirements set forth in this contract, and in accordance
with the documents still to be reified and agreed to in accordance with Sec. 2,
particularly Sec. 2.7, and in particular in accordance with the following
documents as appended to this contract as essential components:
the foundations of the contract are especially the following:
a)    the provisions of this contract plus Addenda
b)
the construction permit that must still be issued by the Administrative District
Office of Freising, any public decisions and authorizations, plus all
requirements, conditions, and add-ons included therein

c)    Ground plan (Addendum 1.1(b))
d)    Layout of Laboratory and Office (Addendum 2.1(d)
e)    Building Description (Addendum 2.1(e)
f)    Technical room book / schedule of deliverables (Addendum 2.1(f))



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 8 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




g)
and, otherwise, in accordance with the generally accepted engineering applicable
for the leased premises at the time the building permit application is filed.



The stipulations set forth above in Sec. 2.1 letter a) through f), which
partially still need to be entered, or other contractual foundations, which must
be furnished still, become integral components of the contract when the
agreement is concluded or furnished. The Parties are required to make these
stipulations or the other still-to-be-furnished contractual foundations the
subject-matter of this Lease Agreement by way of a Supplement that preserves the
written form (Secs. 550, 578 BGB (Bürgerliches Gesetzbuch [German Civil Code])).
The parties clarify that in the case of any contradictions in content, Annexes
2.1.e and 2.1.f take precedence over Annex 2.1.d.


If there are any changes in the state of the art by the time the construction is
carried out, Landlord is authorized, but not obligated, to carry out the
construction in accordance with the new start of the art. If an EN standard or a
DIN regulation provides for multiple ways of carrying out construction and if
the way for carrying out construction is not stated in the building description,
Landlord will determine the way construction is carried out at Landlord’s
reasonable discretion (Sec. 315 BGB). If and to the extent EN standards or DIN
regulations do not correspond to generally accepted engineering practices
applicable when the deliverables are assigned to the construction company, the
EN standard or the DIN regulation does not apply; in this case, the construction
deliverables must be rendered in accordance with the updated generally accepted
engineering practices applicable when the building permit application is filed;
the above rules are unaffected.


2.2    The following applies in the event of contradictions or gaps within the
aforementioned contractual foundations in accordance with Sec. 2.1:


The stipulations in this contract have priority over the other contractual
foundations. If the building permit develops binding effect under public law, it
shall have priority over all other contractual foundations as the performance
stipulations that must be followed (subject to other performance stipulations
that do not conflict therewith). Contradictions, gaps, and questions of doubt
regarding the other contractual foundations are to be resolved as a matter of
priority by interpreting the contractual foundations as a meaningful whole in
such a way that construction of premises is owed in accordance with the other
rules of this contract. When proceeding in this way, it is to be assumed that
texts and drawings in the contractual foundations complement each other, and
that specifics have priority over generalities. Otherwise, Sec. 2.4 applies.


2.3    Landlord is not required to fulfill additional requirements or to provide
additional furnishings to the premises that go beyond those expressly included
in this contract and its



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 9 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




addenda. Drawings showing the property and furnishings in the building plans are
not components of the contract and leased premises; in this respect, only the
building description is relevant. Landlord makes no warranties and guarantees
unless expressly assumed or stated by Landlord in the following.


2.4    If it turns out that, in spite of the aforementioned description of the
leased premises and in accordance with Sec. 2.2, the description of the premises
is not sufficiently precise, and there are variants, or questions of doubt
remain, Landlord will at Landlord’s reasonable discretion (Sec. 315 BGB) in
consultation with Tenant define the required stipulations, whereby Landlord must
primarily adhere to the quality standard owed under this contract and its
Addenda or to the standard of good quality.


2.5    Deviations from the specifications set forth in this Sec. 2 identified
during construction of the leased premises must be communicated to Tenant in
advance. Tenant agrees that the specifications set forth above in this Sec. 2
must be adjusted to any requirements in the construction permit procedure, if
•
no reduction in functionality or quality is connected with the change, and

•
the change is compatible with the goals of a standardization/uniform way of
carrying out construction in regard to quality and/or making maintenance easier.



Otherwise, only after receiving written consent from Tenant (who may only refuse
consent for due cause) is Landlord authorized to deviate from the rules set
forth in this Sec. 2, unless the deviations or changes are mandated by
construction codes or by construction engineering requirements, and such changes
do not materially prevent the leased premises from being used for the
contractual use. The contractual Parties agree to conclude a written Supplement
to this Lease Agreement for all changes to the building description and/or
furnishing description and to submit all declarations and perform all actions
necessary to comply with the statutory written form requirement.


2.6    Landlord shall inform Tenant in text form if and to the extent there is a
need for agreement between Tenant and Landlord with regard to deliverables owed
by Landlord on the basis of the building description, e.g. questions of doubt
and/or for discrepancies between variants and/or samples, or the Tenant’s
collaboration becomes necessary or Tenant owes collaboration. If, within ten
(10) business days after receipt of Landlord’s request, Tenant is in default
with the ability to reach an agreement or with rendering the required and/or
owed collaboration, Landlord is authorized to make and implement the respective
decision at Landlord’s own discretion (Sec. 315 BGB) and in accordance with
other stipulations set forth in this Lease Agreement without Tenant’s
involvement, as long as Landlord has indicated this



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 10 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




possibility within the scope of Landlord’s request, in which case the decision
must primarily be based on the quality standard owed under this contract and its
Addenda or the standard of good quality.


If and to the extent Landlord has adhered to the aforementioned guidelines,
characteristics based on these do not constitute defects in the leased premises,
and, in this respect, Tenant is not entitled to any guarantee claims or
performance claims against Landlord.


If completion of leased premises is delayed due to circumstances for which
Tenant is responsible, this does not prevent the agreed rent and ancillary
payments from coming due at the time agreed to by the Parties upon transfer of
leased premises. Tenant’s right to prove that a delay of transfer might have
occurred even with lawful alternative behavior remains unaffected hereby.


2.7
Design



2.7.1    In advance of entering into the contract, Tenant submitted to Landlord
a preliminary room program and design (which Tenant can continue to amend until
11/15/2018) including an office and laboratory furniture plan, and approves
implementation thereof in writing. In particular, this room program includes the
final definitions regarding room partitioning (walls and doors), definitions
regarding exhaust and makeup air ducts, definitions regarding the location and
number of power outlets and electric conditions, the requirement of individual
rooms regarding air-conditioning supply.


2.7.2    Further, Tenant will create a detailed design plan at its own expense.
The detailed design plan will be made available to Landlord at the latest by
11/15/2018 as a basis so that Landlord can take it into consideration when
carrying out the installation work, e.g. regarding the electrical work, water
supply, sewer, and the lighting installation, and Tenant’s furnishings and lab
equipment. Sec. 2.6 applies accordingly.


2.7.3    The designers and contractors hired by Landlord for this construction
project will at Landlord’s expense prepare the first building plan owed based on
the room program submitted by Tenant, said building plan to reflect this room
program. Any additional changes instructed by Tenant until no later than
12/15/2018 will be implemented at Tenant’s expense based on a fee agreement with
the designers and contractors hired by Landlord for this building project.


2.7.4    At Tenant’s own expense, Tenant is authorized to take the relevant
infrastructure measures needed in the premises for the computer and
telecommunication network that go



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 11 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




beyond the electronic data processing lines made available by Landlord. The
required number of cable routes (racks and conduit) are to be planned by
Landlord. Tenant must submit to Landlord its electronic data processing and
telephone system plan until no later than 12/15/2018; Sec. 2.6 applies
accordingly. Tenant may transfer to Landlord the additional equipment after the
end of the lease term at no charge, unless Landlord requires that Tenant
dismantle them. Landlord will prove that the electronic data processing
components generated by Landlord are adequate for contractual use by submitting
a relevant measurement report when transferring the leased premises to Tenant.
Liability and responsibility for operating the systems is then completely borne
by Tenant.


2.7.5    In the event that the fire prevention expert report makes it necessary
to deviate from the building description and the design of the rental areas, the
Parties will reach an agreement about this and develop a joint solution. The
same applies in the case that building statics make it necessary to deviate from
the building description. These deviations will be made the subject matter of a
Supplement to this Lease Agreement.


2.8
Landlord will submit the permit plans and the other construction plans to Tenant
for Tenant’s ongoing approval. The construction is then carried out on the basis
of, and with the objective of implementing, the approved designs. Tenant must
approve the plans if they meet the requirements of this contract. If Tenant
fails to approve, or raise a justified objection against, the design plans
within fourteen (14) days from the time of receipt, the construction carried out
by Landlord in accordance with the designs is deemed to be contractually
compliant. Landlord will always inform Tenant continually about carrying out the
building measures for renovating the leased premises.



2.9
Landlord guarantees that the air-conditioning systems are operable in accordance
with the specifications stated in the building description (Addendum 2.1(e)) in
conjunction with the performance values specified in the technical room book /
perfromance report (Annex 2.1(f). Tenant is entitled to reduce rent due to room
temperatures exceeding certain limits only if this is caused by a defect in the
cooling system for which Landlord is liable.



2.10
Additional equipment/special requests



2.10.1    The Parties define additional equipment and Tenant’s special requests
as equipment and building measures that are not a part of Landlord’s transfer
obligation that arises out of Sec. 2.1 of the Lease Agreement, and/or that are
mandated by regulators on the basis of a change to the type of use (e.g.,
sprinkler systems, additional fire-prevention requirements, exhaust and makeup
air) (“Tenant’s special request”). These special



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 12 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




requests made by Tenant may be necessary or meaningful during the course of the
process to create the premises. The Parties will then establish within the scope
of Supplements, in accordance with the following requirements, whether Landlord
will implement Tenant’s special requests within the scope of a time and
materials contract and to the assign the Tenant’s special requests to Tenant’s
legal sphere, or whether Landlord implements the Tenant’s special requests
within the scope of the lease relationship, in which case the former become a
part of Landlord’s transfer and guarantee obligations. In this case, the Parties
will conclusively establish whether the costs incurred therefrom are to be
allocated within the scope of a construction cost subsidy or by a change in the
amount of rent.


2.10.2    Tenant must communicate special requests to Landlord in writing
(textual form suffices). Landlord will grant Tenant’s special requests if either
(i) the construction costs do not increase because of them and/or the completion
is not delayed and (ii) Tenant’s special requests do not contradict regulations
under public law.


Landlord will grant Tenant’s special requests even if the construction costs
increase and/or the completion is delayed because of them if Tenant pays
Landlord for the disadvantages and the Parties have reached an agreement about
this. Before completing Tenant’s special requests, Landlord shall inform Tenant
in text form about the delays and resulting costs.


In no way may Tenant’s special requests contradict regulations under public law.
However, when considering the change requests and Tenant’s special requests that
affect building statics, the fire-prevention concept, the technical building
equipment and the granted construction permit, Landlord is only obligated if the
above-defined conditions are met and these changes and special requests have
been announced to Landlord by 11/30/2018 in writing. If Landlord applies for
permits for Tenant’s special requests and for implementing these, Landlord does
not issue any guarantee that such special requests are eligible for a permit.
Tenant will absorb the associated costs in full if the permits exclusively
pertain to Tenant’s special requests - costs are otherwise allocated
proportionally.


2.10.3    Tenant’s special requests are binding between the Parties only by
means of a written Supplement.


2.11
Inspection report, transfer



2.11.1    Landlord is required to inform Tenant of the progress of work to
renovate the leased premises. Landlord will promptly notify Tenant about any and
all circumstances that could result in significant defects in the premises.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 13 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






2.11.2    Prior to transfer (cf. Sec. 2.11.7), Tenant requires advance notice as
to when Tenant can already use premises – limited to the laboratory areas for
the purposes of training staff and moving in the laboratory equipment. For this
purpose, Landlord shall – starting 8 weeks before the handover date – grant
Tenant access to 2 leased areas per week in order to train staff and to install
laboratory equipment. It is clarified that during these eight (8) weeks, Tenant
is not obligated to pay rent and Tenant’s claims and rights based on premises’
material defects and defects in title are excluded. During this timeframe, the
air-conditioning and ventilation systems will not yet be operational for the
leased areas. The period does not count toward the term of this contract. Staff
training and moving in laboratory equipment must be coordinated with Landlord
and contractors hired by Landlord and must not prevent construction work for
more than the time absolutely necessary for training and moving in laboratory
equipment. Tenant is liable for correcting damage incurred or caused by its
staff training and moving in of laboratory equipment, and Tenant does not have
any claims against Landlord due to such damage. Tenant is responsible for the
legal duty to ensure public safety in connection with training and moving in the
respective laboratory equipment. In this respect, Tenant will ensure that staff
employed by Tenant on the construction site are properly monitored and insured.
Irrespective of Tenant’s legal duty to maintain public safety, Tenant is not
required to take any building-related precautionary measures; any and all such
precautionary measures are to be taken by Landlord at Landlord’s own expense.
Landlord must promptly take relevant measures to ensure the public safety of the
building. Prior to use by Tenant, the Parties will jointly establish the
conditions and document them in a report for reasons of evidentiary purposes.


2.11.3    Promptly after receipt of the enforceable construction permit,
Landlord will state an earliest and latest date of transfer. Transfer prior to
the earliest and after the latest date of transfer requires Tenant’s consent.
The latest date of transfer, however, is extended by any periods when Landlord
is not responsible for the delayed transfer and cannot request compensation from
third parties (force majeure conditions). Landlord may make a binding statement
in writing to Tenant about the calendar month of the planned completion deadline
(time when ready for occupancy and transfer, but still without laboratory
equipment) at the latest three (3) months beforehand, the calendar week of the
transfer at the latest one (1) month beforehand, and the exact day fourteen (14)
calendar days beforehand. Tenant is obligated to confirm these deadlines in
advance and/or to specify an alternative shortly before or thereafter.





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 14 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




2.11.4    Transfer of premises in accordance with Sec. 2.11 will take place if
premises are completed in respect to the deliverables to be rendered by Landlord
to the extent that Tenant may take up its contractually agreed uses (Sec. 3.1).
This is the case – except for partial areas as per Section 1.2 e (3rd floor, MB
11) and as per Section 1.2.f (ground floor MB 17a) – at the earliest on
10/01/2019. However, Landlord is obligated to transfer premises – except for
partial areas as per Section 1.2 e (3rd floor, MB 11) and as per Section 1.2.f
(ground floor MB 17a) – at the latest on 12/01/2019 (“Latest transfer date”).


Landlord shall give 4 weeks advance notice for transfer of the partial areas as
per Section 1.2 e (3rd floor, MB 11) and as per Section 1.2.f (ground floor MB
17a); this will be on 01.01.2020 at the earliest. However, Landlord is obligated
to transfer the partial areas as per Section 1.2 e (3rd floor, MB 11) and as per
Section 1.2.f (ground floor MB 17a), at the latest on 05.01.2020. The parties
clarify that prior to transfer of the partial areas, Tenant is not obligated to
the pay rent allocated to the partial areas as per Section 5.1. or to pay
additional service charges allocated to these partial areas.


The respective latest date of transfer, however, is extended by periods when
Landlord is not responsible for the delayed transfer and cannot request
compensation from third parties (force majeure conditions). This shall also
apply in the event a delay is ordered by virtue of a third-party injunction
against the construction permit.


If Tenant does not appear at the transfer in spite of the fact that the transfer
date had been announced, Landlord will call on an expert publicly appointed and
sworn by the IHK Munich (Industrie und Handelskammer [Chamber of Commerce and
Industry]) to verify that the premises are adequate for contractual use and will
have a report issued, if needed. If the expert establishes that the premises are
adequate for contractual use, the start of the lease set forth in Sec. 4.1 of
this contract is triggered by this on the announced transfer date. In this case,
Tenant is required to sign the report and to make it an integral component of
this Lease Agreement.


2.11.5    The Parties will inspect the conditions of premises when they are
transferred.


Tenant must take over the rental premises when they are ready for transfer. This
is the case if contractual use is possible without significant limitations.
Readiness for transfer does not require full completion of the exterior systems.


2.11.6    A record of the inspection will be created, which must be signed by
both contractual Parties. This inspection report will record (i) the day of
transfer, (ii) the



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 15 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




condition of the premises at the time of transfer, (iii) all possible defects
and remaining work, (iv) meter status of all electric, heat, hot water, and
other meters and/or recording devices, (v) the actual improvement condition and
Landlord’s deliverables as per building description for the leased premises
Section 1.2.c as reference for the future improvement condition of expansion
areas (section 1.4.a) and optional areas (section 1.4.b), and (vi) the number of
transferred keys/access media (in the following referred to as “condition
report”), whereby the Parties will assume that Landlord will eliminate the
defects and carry out remaining work defined in the condition report.
    
The Parties are obligated to document the start of lease in the condition report
appropriately within the scope of a formal, written Supplement as per Secs. 578,
550 (1) BGB and to append a copy of the condition report to the Supplement. The
condition report and the date marked in the aforementioned Supplement is
relevant for the start of lease set forth in Sec. 4.1.


Work that still needs to be completed as stated in the condition report and
defects that Landlord must eliminate in accordance with this rental agreement
must be corrected or carried out by Landlord within a reasonable period. Tenant
agrees to tolerate the relevant measures, subject to consideration of
reasonable, commercial interests.


The Parties of this contract agree that Tenant is not authorized to assert
claims and rights arising out of this contract due to defects of premises listed
in the condition report and the measures associated with eliminating them by an
appropriate deadline until the defects are corrected, and is especially not
entitled to assert claims to reduce rent, rights of retention, and claims to
compensation for damages, to declare offset, or to terminate this Lease
Agreement without notice.


2.11.7    The premises are transferred to Tenant in the contractually agreed
condition after completing a final cleaning (in the following referred to as
“transfer”). The costs for final cleaning to be absorbed by Landlord.


2.12    Landlord will submit to Tenant the energy certificate from 03/30/2010
when signing the contract. Landlord points out to Tenant that Landlord assumes
no liability whatsoever for the accuracy of the certificate and the information
stated therein because the energy certificate is for information purposes only
and actual energy consumption can significantly differ from the indicated value
due to actual behavior of users.


2.13
Keys




--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 16 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






2.13.1    At the time of transfer, Tenant will receive various sets of keys for
building doors and access ways to the rental units, as laid down in the transfer
report. The costs for additional keys will be borne by Tenant.


2.13.2    All keys and locking systems, including any keys that are made by
Tenant later, must be returned at the end of tenancy.


3.
Rental Purpose, Authorization for Operation, Sublease



3.1
Rental purpose



3.1.1    The premises will be leased exclusively for the purpose of use
-    on the ground floor, 1st floor, 2nd floor, and 3rd floor as mixed use for
offices and biotechnology laboratories S1 and S2, and
-    on the 2nd floor as office and storage areas, and
-    on the lower level as engineering areas.


Tenant agrees to use the areas only for the purposes set forth in this Lease
Agreement.


3.1.2    A change in the rental purpose requires the prior written consent of
Landlord, who may only deny such consent for cause. Landlord’s declarations of
consent are always issued subject to any official permits required for a change
in use and which Tenant is responsible to obtain at its own expense and risk.
This applies even if this is not explicitly stated in the declaration of
consent.


3.2
Authorization for operation

    
3.2.1    Tenant confirms that Tenant shall apply for any permits required to
operate a biotechnology laboratory (either S1 or S2) and will keep these in
force in the future at its own expense. The validity of this Lease Agreement is
independent on any required regulatory certification or operating permit for a
bio-technology laboratory; in particular, termination without notice issued by
Tenant is excluded due to the withdrawal of an official authorization or permit
for operating a bio-technology laboratory.


The leased premises may be used only within the scope of the rental purpose set
forth in Sec 3.1 and only for purposes that are contractually, officially, and
legally permitted. If official requirements or the need to obtain/renew official
permits find their cause in the



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 17 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




personal or especially commercial relationships of Tenant or are based in a
change or expansion to use by Tenant, Tenant must (i) fulfill all legal,
official, and technical requirements (e.g., from DIN (Deutsches Institut für
Normung [German Institute for Standardization]), VdS (Vertrauen durch Sicherheit
[Independent Institution for Safety Inspection]), and VDE (Verband der
Elektrotechnik, Elektronik und Informationstechnik [German Association for
Electronic and Information Technologies])) and (ii) indemnify Landlord of all
requirements and conditions that might be issued against it. Landlord’s
obligation to guarantee the contractually compliant use of the leased premises
is unaffected thereby.


It is hereby clarified that all – even future – permits that pertain to
operation of the premises fall within the sphere of Tenant’s responsibility and
all – even future – permits pertaining to the building itself, especially the
parts of the premises for which Landlord is required to perform maintenance and
repair in accordance with Sec. 7 of the Lease Agreement, fall within the sphere
of Landlord’s responsibility, subject to the following rule. Future permits or
changes to permits that exclusively pertain to the entire property and/or the
leased premises itself and do not affect the operation of the leased premises
fall within the sole sphere of Landlord’s responsibility, unless they result
from a change of operation of the office and biotechnology laboratory S1 and S2
or from changes made by Tenant (see also Sec. 7.7 on this).
    
If official permits for operating the bio-technology laboratory S1 and S2 are
refused or revoked due to circumstances that are related to Tenant’s person
and/or operation, and the contractually intended use is limited or excluded
thereby, Tenant is not entitled to any right to refuse payment, a termination
right, or a right of rescission.


3.2.2    At any time, each Party must submit to the other Party, upon a
justified request, copies of the permits that have been issued and the other
non-confidential written correspondence with the relevant supervisory agencies
(e.g., building permit agencies, trade supervisor office).


3.2.3    If, because of a use of premises that goes beyond the contractually
agreed uses, there is unreasonable interference caused to the neighborhood
surrounding the building or in the building itself due to noises, vibrations,
odors, electromagnetic influences and the like, Tenant must reimburse Landlord
any damages caused thereby and, in their international relationship, release
Landlord from third-party claims.





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 18 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




3.2.4    Other than contractually agreed activities, Tenant may not perform any
activities that entail an increase in the insurance risk for the leased premises
or contradict the provisions of competent officials (e.g., the construction
permit or the zoning plan).


3.3
Sublease



3.3.1    Tenant must have the prior written consent of Landlord to sublease or
for another transfer of the leased premises, in whole or in part. Exceptions to
this are the companies affiliated with Tenant (within the meaning of Sec. 15
AktG (Aktiengesetz [German Stock Corporation Act]), for which consent is deemed
to be issued already; this sublease must be announced to Landlord promptly after
the contract is concluded, at the latest when the subtenant moves in. In all
other cases, Landlord may refuse consent only for due cause within the meaning
of Sec. 3.3.2. The right to exercise a special termination right for the case of
refusal to consent to a sublease (Sec. 540 I Sent. 2 BGB) is excluded.


3.3.2    Landlord may refuse a sublease to third parties, if there is due cause
in the person of the subtenant and/or no evidence was offered on the subtenant’s
authorization for the pre-tax deduction.


3.3.3    In the event of a sublease, subletting, or other transfer of the leased
premises, in whole or in part, Tenant assigns already now to Landlord, who
already accepts, all future payment claims arising out of those legal
relationships. Assignment is disclosed to subtenant by Landlord, however, only
in the case that Tenant is in default by at least two (2) month’s rent.


3.3.4    If Tenant generates rent from the sublease that is higher than the rent
agreed to in Sec. 5, it is required retrospectively to pay fifty percent (50%)
of this additional amount to Landlord each month, but not more than a maximum of
twenty percent (20%) of the agreed monthly sublease rent.


3.3.5    Landlord is authorized to enter into the sublease agreement in place of
Tenant if more than [fifty percent (50 %)] of the rental areas are subleased.
Tenant is required to agree with subtenant in the sublease agreement that
Landlord has the right to take over the contract. Tenant declares agreement
already now to end the tenancy for the relevant areas at the request of
Landlord.


3.3.6    In the event of a sublease, the rules from Sec. 5.4 (pre-tax deduction)
and use in accordance with Sec. 3 must especially be followed by subtenant and
Tenant.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 19 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






3.4
Protection against competition



Landlord does not guarantee any protection against competition or products.


4.    Term of Lease, Renewal Option


4.1
The tenancy starts at the time of transfer set forth in Sec. 2.11.7 (if
applicable, except for partial areas on the ground floor in MB 17a and the areas
on the 3rd floor, MB 11) and is entered for a fixed term of 12.5 years (150
months) (hereinafter “fixed lease term”). To be clear: a possibly later transfer
of the partial areas on the ground floor in MB 17a and the areas of the 3 floor,
MB 11, does not affect the agreed fixed lease term for the entire premises; a
corresponding shortened lease term applies to these areas.



4.2
The Parties are required to conclude a Supplement to this Lease Agreement that
preserves the written form (Sec. 550, 126 BGB), which includes condition report
in accordance with Sec. 2.11.6 and states the date of the start and end of
lease. In this Supplement, a description of the construction status (designs and
brief documentation on inventory) and a list of additional operational equipment
will be recorded. At the request of Landlord, the Parties will append a
consolidated, redrafted version of this contract to the Supplement, in which the
rules that no longer pertain at that time are deleted.



4.3
Tenant has the right to renew this Lease Agreement twice (2x) for five (5)
additional years (identified in this contract as “renewal option“). The renewal
option must be declared to Landlord in writing within a period of twelve (12)
months before the end of the fixed lease term or at the end of the continued
period. Date of receipt by Landlord is decisive.



4.4
From the time of the fulfillment of the condition precedent set forth in Sec.
1.6 until the end of the fixed lease term or, when exercising the renewal
option/s, until the end of the continued period set forth in Sec. 4.1 to 4.3,
ordinary termination is not possible. Sec. 8.1 and Sec. 8.2 remain unaffected
thereby.



5.
Rent, Index-adjustment, Additional Service Charges, VAT



5.1
The monthly rent from the time of transfer of the following areas is:








--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 20 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




 
 
 
 
 
 
 
Engineering areas on lower level
 
 
 
3.447,28
 
Offices and lab areas on ground floor (MB 11, 12, 13, 14, 16, 17, 18)
 
 
 
70.298,35
 
Offices and lab areas on 1st floor (MB 11, 12, 13, 14, 18)
 
 
 
54.842,96
 
Storage areas on 2nd floor (MB 17)
 
 
 
9.220,06
 
Offices on 3rd floor (MB 11)


 
 
 
7.562,53
 
Offices on ground floor (MB 17a)
 
 
 
5.291,25
 
parking places in the underground garage, 100 units
 
 
 
7.500,00
 
 
 
 
 
 
 


“monthly base rent”
 
 
 
158.162,43
 
 
 
 
 
 
 
advance payment for heat and additional service charges
3,00€/m²


 
 
29.280,43
 
 
 
 
 
 
 
4% administrative fee
 
 
 
6.326,50
 
 
 
 
 
 
 
net monthly total
 
 
193.769,36
 
 
 
 
 
 
 
plus the applicable VAT (currently 19%)
 
36.816,18
 
 
 
 
 
 
 
net monthly total (gross)
 
 
230.585,54
 
 
 
 
 





5.2
Index-adjustment



5.2.1    The monthly base rent changes, effective after 2 years from lease
start, in the amount of one hundred percent (100%) of the change in the consumer
price index for Germany (base 2010 = 100) that is defined by the German Federal
Statistical Office and that has occurred by that time since the first year after
start of lease. Thus, the monthly base rent for each of the following calendar
year changes in the amount of 100% of the change in the index between the index
status underlying the last adjustment and the index status in the last month of
the previous calendar year. This in fact is effective at the start of the first
month of the new calendar year. The obligation to pay the indexed monthly base
rent automatically starts such that the amount that is adjusted due to the
change of index is owed without any special request, starting at the beginning
of the new calendar year.


5.2.2    The Parties assume that the aforementioned index-adjustment clause is
permitted in accordance with Secs. 2 (1), no. 1, 3 (1) no. 1 letter e of the
PreisKlG (Preisklauselgesetz [Price Clause Act]). If this is not the case, the
Parties commit to agree to such an index-



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 21 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




adjustment clause that is permitted under the regulations of the PreisKlG and
that comes as close as economically possible to the index-adjustment clause
agreed to in this Lease Agreement. Irrespective of this, Landlord is authorized
in this case to request an adjustment of the monthly base rent in accordance
with the stipulations stated in more detail in Sec 5.2.3 sentence 2.


5.2.3    If the index set forth in Sec. 5.2.1 is no longer continued, is
replaced by another index, or is converted to a different base number, the
changed index will replace the index set forth in Sec. 5.2.1. If a conversion of
the index to a new basis retroactively changes already published index figures,
the rent calculated based on the old index series shall continue to apply until
the rent adjustment following the first official publication of the new index
series. The rent shall be based on the new index series starting with the rent
adjustment following the first official publication of the new index series.
Additionally, the Parties mutually commit to agree to a kind of rule that comes
as economically possible to the agreement made here.


5.3
Operating costs



5.3.1    In addition to the monthly base rent, Tenant will cover all operating
costs incurred in the leased premises, if applicable, proportionally with the
other tenants/users. “Operating costs” are all operating costs listed in Sec. 2
of the BetrKV (Betriebskostenverordnung [Operating Costs Regulation]), as
amended (Addendum 5.3.1), and the costs set forth in Sec. 7.2; other operating
costs as defined by Art. 2 Sec. 17 BetrKV are especially the other operating
costs that are listed in Addendum 5.3.2. Subject to the occurrence of new
operating costs, the parties clarify that only those specified in Annexes 5.3.1
and 5.3.2 as well as in no. 7.2 named costs are to be borne by the tenant.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 22 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






If additional operating costs within the meaning of Sec. 2 BetrKV come into
existence during the tenancy or if other operating costs are newly incurred
during the tenancy within the scope of normal management of the premises without
this being foreseeable at the start of tenancy, these costs may also be
allocated.


5.3.2    Operating costs within the meaning of Sec. 5.3.1 are allocated by
Landlord to Tenant by way of an invoice, as long as they are incurred in the
billing unit. When issuing the bill, Landlord will select the billing key at its
own reasonable discretion. Operating costs that are established by consumption
or by cause from users in the billing unit are allocated in accordance with this
rule. The heating and hot water preparation costs are allocated in accordance
with the regulations of the HeizkV (Heizkostenverordnung [Ordinance on Heat
Costs]). An allocation ratio of sixty to forty (60/40) between consumption and
surface area is determined for this purpose.


5.3.3    Landlord is authorized to terminate, cancel, or amend existing supply
contracts at any time and to change to relevant contracts with other types of
supply. Landlord must inform Tenant about such a change. If, during the term of
tenancy, Landlord intends to transfer its obligation to supply heat and hot
water to a third party (heat contracting), the Parties will lay down the
conditions for this in a Supplement to the Lease Agreement (Secs. 578, 550 BGB).
Tenant declares already now to consent to this kind of contractual amendment.


5.3.4.    Tenant will also cover the management costs as defined by Sec. 1 (2)
of the Operating Costs Regulation (Addendum 5.3.1). The “management costs” also
include the costs for the services of “business, infrastructure, and technical
management,” which are set forth in Addendum 5.3.1. A monthly fee totaling four
percent (4%) of the monthly gross rent, plus the applicable, statutory VAT, is
agreed for these costs (“management fee”). No proof of costs is required of
Landlord. Otherwise, Landlord will cover the management costs.


5.3.5    Generally and to the extent possible, Tenant is responsible for the
operation and maintenance of the premises. To this end, Tenant will cover the
operating costs incurred directly from third parties and will conclude the
contracts that might be necessary for this in its own name. With respect to
maintenance of the premises, Tenant confirms that it will conclude maintenance
contracts, at the latest at the start of lease, for the essential, technical
building systems that exclusively pertain to the leased premises. Tenant will
also keep these contracts in force at its own expense. During the fixed lease
term or when exercising



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 23 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




the renewal option(s) by the end of the extension period, Tenant will conclude
or renew maintenance contracts for the technical building systems and for new,
future technical building systems, to the extent they are relevant for
maintenance. Tenant must conclude and renew maintenance contracts that meet the
manufacturer’s requirements. At Landlord’s request, Tenant must submit a
maintenance plan, including the maintenance records, once annually. At the
request of Landlord, Tenant will submit all contracts concluded by Tenant with
third parties in regard to operation and maintenance of the premises.


5.3.6    Operating costs are billed based on the availability of all invoices.
The invoice period is the calendar year. If the invoice of operating costs is
delayed, this does not exclude Landlord’s subsequent claims.


5.3.7    A monthly advance payment plus the statutory VAT is collected on the
allocable operating costs, said invoice payable monthly on the due date with the
monthly base rent starting when premises are transferred.


5.3.8    Landlord will adjust the monthly advance payment that reflects changed
circumstances at Landlord’s reasonable discretion and on the basis of results
from the previous invoice period. In this case, the changed advance payment must
be paid starting the month following receipt of the adjustment notification.


5.3.9    If the tenancy ends during the invoice period, a separate invoice will
be issued on this effective date. Within the scope of the annual invoice, the
operating costs will be assigned to Tenant at the rate proportional to the
allotted time, if it is not possible to record them for Tenant individually.


5.3.10    The operating costs bill issued by Landlord is deemed to be recognized
by Tenant, if Tenant does not raise any objections to it within three (3) months
after receipt of the invoice and Landlord has pointed out this deadline to
Tenant when sending the operating costs bill. During normal business hours and
after a prior appointment is made, Tenant has the right to review the invoicing
documents held by the building manager hired by Landlord. Tenant is authorized
to make copies of the invoicing documents.


5.3.11    Landlord will ensure that a concept related to disposal of building
trash is created. Tenant is responsible for the proper disposal of waste that is
not a part of building waste removal (in particular, hazardous waste, hazardous
materials, and bulky trash) and for the temporary proper storage of these wastes
until they are disposed. Tenant must dispose them at its own expense, in a
correct way, and in compliance with the regulations under public



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 24 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




law. However, Landlord will make an effort to assist in accordance with the
local options in this regard. No trash containers may be set up nor may waste or
reusable materials be stored outside of the areas that are especially designated
by Landlord for this purpose. If Tenant does not separate trash in accordance
with the statutory regulation, it must compensate Landlord for the damages
incurred thereby. If trash is not properly separated even after a reminder
notice is issued by Landlord, Landlord may reject acceptance of the trash.


5.3.12    If the fire insurance collects a surcharge on the fire insurance
premium due to the way Tenant uses the rooms, these surcharges must be paid back
to Landlord. Tenant must promptly inform Landlord in writing of any changed set
up or use of the premises which justifies a change in the risk assessment.


5.3.13    Landlord will invoice Tenant separately for electricity costs that are
incurred from operating systems and that are exclusively due to use by Tenant
(e.g., ventilation and air conditioners) but that are invoiced to Landlord by
supplier. Landlord will collect a separate surcharge payment for this from
Tenant.


5.4
VAT



5.4.1    Landlord has waived the VAT exemption pursuant to Sec. 4 no. 12
sentence. 1 letter a UStG (Umsatzsteuergesetz [German Value Added Tax Act]) for
the lease in accordance with Sec. 9 UStG (VAT option). Because of this, Tenant
must also pay the VAT in the statutory amount in addition to rent, additional
service charges, and advance payments (see 5.3) for additional service charges.
    
Tenant is aware that Landlord’s VAT option is permitted only under the
conditions stated in Sec. 9 (2) UStG.


The wording of Sec 9 UStG is as follows: “...(2) Waiver of the tax exemption
pursuant to paragraph 1 is permitted when naming and transferring inheritable
building rights (Sec. 4 no. 9 letter a), when leasing or renting properties
(Sec. 4 no. 12 sentence 1 letter a) and for the circumstances mentioned in Sec.
4 no. 12 sentence 1 letter b and c only if the recipient of the service uses or
intends to use the property exclusively for revenue that does not exclude the
pre-tax deduction. The business owner must prove that these criteria are met.”


5.4.2    In view of this fact, the Parties reach the following agreements:
    



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 25 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




•    Tenant declares that it is a commercial enterprise and commits to use the
premises exclusively for revenue that does not exclude the pre-tax deduction for
Landlord.


•    At the request of Landlord at any time, Tenant further commits always and
promptly to provide Landlord with the relevant independent accountant’s
certified reports and all evidence that enables Landlord to prove to the tax
authorities that the criteria are met (Sec. 9 para. 2 sentence 2 UStG).


•    If circumstances arise for Tenant or subtenant pertaining to the
admissibility of Landlord’s VAT option, or if this is assumed within the scope
of an external tax audit conducted by the tax authorities, Tenant is required
promptly to inform Landlord.


•    In the event of a sublease/sublet, Tenant is required to opt in to VAT on
its side in the sublease/sublet and also to impose the obligations from Sec. 5.4
on subtenant/subletter in such a way that Landlord may derive direct rights
against subtenant from Tenant’s agreement with subtenant (contract benefitting a
third party). Tenant will bear the responsibility vis-à-vis Landlord that the
subtenant complies with this obligation. This rule is not to be deemed consent
to the sublease/sublet.


•    If and to the degree the tax authorities apply a de minimis limit, which
also is recognized by the tax courts, regarding the concept of “exclusive” use
for revenue that does not exclude the pre-tax deduction, the concept of
exclusivity is simultaneously limited by this de minimis limit in the
aforementioned provisions.


•    If Tenant and/or, in the case of a sublease, subtenant violates the
obligations set forth in Sec. 5.4, Tenant must compensate Landlord for the
damages caused by the violation. In this respect, Tenant is liable for a
sublease to corporate affiliates, irrespective of fault.


•    In this context, Landlord notes that Landlord is expected to utilize a
pre-tax deduction, which can be twice the annual rent, on the total investment
costs for setting up the premises for the first time.


5.4.3    If Tenant and/or, in the case of a sublease, subtenant violates the
obligations set forth in Sec. 5.4 and if Landlord loses the right to waive the
pre-tax deduction in accordance with Sec. 9 (2) UStG, Landlord is no longer
obligated to show the VAT separately in Tenant’s contractually stipulated
payments. Rather, in this case, the previous monthly “total rent (gross)” is
owed as the new monthly total rent without showing the



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 26 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




VAT. If it only becomes known subsequently that the criteria for waiver of the
pre-tax deduction are not met, Landlord may subsequently correct the invoice in
such a way that the previously paid contractual total rent (gross) is equivalent
to the monthly total rent (without the VAT statement). The Parties clarify that
the costs for correcting the invoice are a part of the disadvantages or damages
to be compensated pursuant to Sec. 5.4.2.


5.4.4    Landlord’s claims against Tenant due to a violation of Tenant’s
obligations arising out of Sec. 5.4 lapse at the end of twelve (12) months after
the underlying tax notice has formally and materially binding effect. If Tenant
or subtenant does not satisfy its statutory requirement to furnish information
in accordance with the aforementioned rules, the limitation period for claims
based on circumstances about which Tenant or subtenant illegally failed to
inform Landlord is ten (10) years. Possible limitations for claims to
compensation for other rules of this contract do not apply to claims set forth
in this Sec. 5.4.


5.5
Payment method



5.5.1    All of Tenant’s payments are due and payable in advance to Landlord at
the latest by the third (3) business day of each month as a non-cash payment
without fees to Landlord to an account specified by Landlord. Landlord is
authorized to collect the funds from Tenant’s account by a direct debit
procedure; Tenant agrees to issue Landlord the relevant direct debit
authorization.


5.5.2    Incoming payments that are not sufficient to pay all of Landlord’s open
claims are first applied to interest, then to additional service charges (first
the older ones, then the more recent ones) and finally on the base rent (first
on the older, then the more recent), in accordance with Sec. 366 BGB, even if
Tenant defines a different way of applying the payment.


5.5.3    The time lines and amount of payment depend on the date and amount of
the credit notice. If Tenant defaults on payment, Landlord is authorized to
invoice the statutory default interest pursuant to Secs. 288, 247 BGB until the
day payment is received. The right to assert other damages remains unaffected.


5.6
Set-off / right to reduce rent / right of retention






--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 27 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




5.6.1    Tenant is not authorized to offset Landlord’s claims arising out of
this contract with counterclaims or to assert a right of retention, unless the
reason and amount of the counterclaim or the right of retention is undisputed or
legally binding.


5.6.2    If retention is not possible in accordance with the aforementioned
rule, the relevant party’s rights governed by Secs. 369 and 371 of the HGB
(Handelsgesetzbuch [German Commercial Code]) are excluded as well.


5.6.3    Reduction in rent is possible only if
(a)    Tenant has shown Landlord the following in writing:
(i)    the intended reduction in rent,
(ii)    the reason for the intended reduction in rent and
(iii)
an appropriate period for Landlord to correct the reason for the intended
reduction in rent, and

(b)
the aforementioned period to correct the defect has passed and the reason for
reduction in rent has not been corrected by Landlord in the interim.



Tenant’s rights of recourse in connection with rent reductions, particularly
pursuant to Sec. 812 (1) Sentence 1, first alternative, of the BGB are not
definitively excluded by the aforementioned rule.


6.
Security Deposit



6.1    To secure all of Landlord’s claims against Tenant arising out of or in
connection with this contract or when the contract ends, Tenant, or in the case
of legal succession, Tenant’s legal successor must post and maintain


6.1.1    a surety from a financial institution that is domiciled and accredited
in Germany for business operations in the amount of three (3) gross monthly rent
payments, i.e., thus totaling EUR 691.756,62 and


6.1.2    a surety for contract performance/agreement on the assumption of
additional debt by the parent company Pieris Pharmaceuticals Inc., Boston, MA,
USA (in this contract referred to as “security deposit or “security deposits”).


All sureties set forth in Sec. 6.1.1 and Sec. 6.1.2 must generally match the
sample template appended to this lease agreement as Addendum 6.1.1 or Addendum
6.1.2. The sureties



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 28 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




must be issued for an unlimited period. Any taxes or fees incurred in connection
with issuing the aforementioned sureties will be covered by Tenant.


The security deposits are fully available to Landlord independently of each
other, i.e., Landlord has the discretionary right whether and to what degree
Landlord will draw against one security deposit or several or all of the
security deposits, in the event that Landlord does utilize them in an amount
less than the total amount of the security deposits.


6.2    The rental security deposits set forth in Sec. 6.1.1 and Sec. 6.1.2 must
be produced at the latest by four (4) weeks after this contract takes effect.
    
If Tenant does not fulfill or does not completely fulfill its obligation to post
the security deposit, Landlord is authorized to refuse transfer of premises in
accordance with Sec. 2.11. In this case, Sec. 2.11.4 applies accordingly, i.e.
Tenant is required to pay rent and the advance payment for additional service
charges at the time when transfer is ready.


6.3    The security deposits are subject to index-adjustment: both the parent
company’s surety and the bank surety are adjusted for the first time five (5)
years after the start of the fixed term and thereafter every five (5) years
according to the then valid amount of rent (due to its index adjustment).


6.4    If the security deposits are lawfully drawn against during tenancy,
Tenant is required to replenish the security deposit to the amount set forth in
Sec. 6.1.


6.5    After the end of tenancy and after the premises are vacated, Landlord
will return or release to Tenant the security deposits – if applicable,
partially, i.e., totaling the partial amounts – after a deadline of three (3)
months, if all protected claims are fulfilled and there are no further
authorized interest in the security deposits.


7.
Upkeep, Repair, Cosmetic Repairs, Liability for the Condition of the Premises



7.1.
Definitions



“Maintenance”: Regular inspection of technical systems and equipment for their
operational preparedness and operational safety, including calibration by an
expert.


“Upkeep”: Measures that are necessary to keep premises in a contractual
condition, to prevent damages, and to eliminate the consequences of wear and
tear, aging, and weathering.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 29 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




Upkeep also includes “maintenance” (maintenance is inspection and repair due to
wear and tear, procurement, and change out of spare parts due to wear and tear).


“Repair”: Repairs of damages (as long as the cause cannot be attributed to
Tenant, such as by assistants, users or third parties; these damages are deemed
to be caused by Tenant), and repair or replacement of defective parts, and
furnishings of the premises, insofar as they are not a part of maintenance in
accordance with the above paragraph.


“Roof”: The roof structure with its roofing materials and the pertinent tin
work, including any canopies, awnings, glass roofs, access ways, and exits from
the roof.


“Building Structure”: Load-bearing shell structure (including the foundation and
all the installations running in the wall, supply lines, and waste lines),
facade and facade cladding without glazing and without doors, windows, and
window frames.


7.2
Landlord’s maintenance, upkeep, and repair obligations



The upkeep and repair to the roof and building structure is Landlord’s
responsibility. Landlord will cover the costs incurred from this.
    
Further, at Landlord’s own expense, Landlord will completely replace all systems
of the central operational technology, if necessary, such as heating, cooling,
ventilating, elevators, etc. This applies only if the entire system has to be
replaced because a repair or replacement of individual parts of the system is no
longer economical or a replacement is required on the basis of mandatory
regulations under public law.


Moreover, Landlord is responsible for performing the cosmetic repairs and for
the upkeep and repair of the common areas and shared facilities, including the
shared technical equipment and systems, their maintenance, and including the
replacement of defective door and window panes in the spaces that are not used
by Tenant exclusively.


The costs incurred for this in a calendar year will be covered by Tenant
proportionally (Sec. 5.3), up to a maximum of five percent (5%) of Tenant’s
annual base rent (without additional service charges and VAT) in the relevant
calendar year. The costs are a part of the additional service charges.


7.3    Tenant’s maintenance, upkeep, and repair obligations



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 30 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






Tenant must at its own expense perform cosmetic repairs as needed inside the
leased premises in a professionally correct way. It is expressly agreed that, in
addition to the cosmetic repairs within the meaning of Sec. 28 IV of the II BV
(Berechnungsverordnung [Regulation on Billing]), Tenant assumes responsibility
for replacing the carpeting and other floor treatment, as needed during the term
of lease.


At its own expense, Tenant will perform all the maintenance, upkeep, or repair
work that is necessary inside or on the premises, including the systems and
fixtures, in a professionally correct way, unless damages are involved that
cannot be attributed to Tenant’s use of premises or its sphere of risk. This
especially includes maintenance, upkeep, and repair of technical building
systems and other fixtures that are associated with the rental area, such as
electrical power systems, lighting systems, smoke detectors, bathroom facilities
and items, systems for hot water preparation, A/C and heating equipment and
modules, fan coils, kitchenettes and associated equipment, access control
systems and monitoring systems, etc., fittings, locks, windows, interior side of
doors, entrance doors of rental area from the inside, partitioning walls
(movable and immovable), air conditioners, and technical systems related to air
(insofar as they are located inside the premises). Tenant must replace light
fixtures and lamps inside of the premises at Tenant’s own expense. Where the
Landlord is entitled to warranty or compensatory claims against an insurance
carrier in relation to the aforementioned maintenance, service, or repair
measures, Landlord agrees to assign said claims to Tenant when so requested,
without being held liable for the enforceability of such claims.


The amount of costs incurred by Tenant for performing maintenance measures on
technical building facilities and equipment exclusively used for Tenant’s
premises are limited to eight percent (8%) of the annual base rent (without
incidental expenses and VAT) (section 7.2 last paragraph), provided Tenant
regularly and properly performed the maintenance and service on these facilities
and equipment and regularly (at least once annually) provided related evidence
to the Landlord. In this respect, the parties clarify that even if the
aforementioned upper limit is exceeded, Tenant shall remain responsible for
performing the maintenance and can only demand reimbursement of the amount above
the upper limit from Landlord, provided the aforementioned reimbursement
conditions are met. Repair measures for which Tenant demands (even partial) cost
participation from Landlord must be agreed with, and approved by, Landlord based
on cost-efficiency considerations, unless the Landlord’s consent cannot be
obtained for cases of imminent danger.


If technical systems are involved that do not serve the exclusive supply of
Tenant’s premises, the work set forth in Sec. 7.2 is Landlord’s responsibility.
The costs incurred for this will be covered



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 31 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




proportionally by Tenant within the scope of the invoice for additional service
charges up to the agreed upper limit of five percent (5%) of the annual base
rent (without additional service charges and VAT) (Sec. 7.2 last paragraph).


7.4
Landlord’s liability



Landlord’s liability independent of fault for compensation for defects present
at contract conclusion is excluded; Sec. 536a (1) BGB is thus not applicable.
The obligation to correct defects remains unaffected hereby.


Tenant’s claims to compensation against Landlord, particularly due to a defect
in the leased premises, may be asserted only if they are based on the culpable
violation of a major contractual duty (cardinal duty = duty that is fulfilled to
enable the contract to be properly executed and on whose fulfillment the
contractual partner can regularly rely), a willful or grossly negligent breach
of duty by Landlord or its vicarious agents or if such breaches are based on the
fact that a characteristic of the premises that was promised is missing or there
was negligent breach of duty resulting in death, bodily injury, or harm to
health. The burden of proof will not shift because of this. Moreover, Landlord
is liable to the degree in which damages are compensated by an insurance company
or a third party can successfully be held liable.


Further, Landlord does not assume any guarantee for (i) supply of energy such as
heat, electricity, and water from the relevant providers, unless Landlord is
culpably responsible for the cancellation of the aforementioned supply, (ii) the
existence or the extent of use of entry ways, connections, and other roads to
the premises, as long as these restrictions cannot be traced back to official
measures arranged for by Landlord and access to the premises is even guaranteed,
and (iii) impediments to the premises’ suitability for use because of measures
on the neighboring properties, such as building activities; however, Landlord
will support Tenant within the scope of what is reasonable and legally possible
to prevent these kinds of impediments, at Landlord’s own expense.


7.5
Tenant’s obligations and liability



Tenant is liable to Landlord for all damages that are culpably caused by
violation of Tenant’s duty of care.


Tenant is required to compensate damages that are culpably inflicted on Landlord
by third parties hired by Tenant to render services. Tenant is also liable for
damages that are culpably caused by Tenant, employees, or subtenants. Further,
Tenant is liable for damages to Landlord that are



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 32 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




culpably caused by visitors, suppliers, craftsmen, or other persons, as long as
these persons are active in the leased premises because of an arrangement made
by Tenant.


Tenant also has the burden of proof that damages were not caused by, or are not
attributable, to the Tenant or third parties stated in the above paragraph, as
long as the cause of damage is located the premises.


Tenant will assume the legal duty to ensure public safety for the premises.


In their internal relationship, Tenant indemnifies Landlord from third-party
claims arising out of the violation of the legal duty to ensure public safety
with regard to the premises, unless the damages can be traced back to at least
the grossly negligent fault of Landlord.


Tenant will cover the risk of glass breakage from glass panes in the rental
area.


Prior to setting up technical systems that might interfere with third parties
above and beyond any interference associated with the contractually compliant
use of the premises due to effects caused by such technical systems, or where
such interference might endanger the premises, the entire building, or the
property, Tenant must obtain the written consent of Landlord by demonstrating
that the relevant regulations are met. In particular, prior to setting up heavy
items, systems, and equipment in the premises, Tenant must make sure that the
permitted load limits on the floors are observed. Tenant is liable for damages
that occur due to not having followed this provision.


If and to the extent that Tenant intends to handle materials in the premises
that might endanger human health or the environment, Tenant is obligated to
Landlord to follow all relevant regulations for handling these hazardous
materials and to indemnify Landlord of all risks and official claims associated
with them. The above rules apply accordingly if a material that originally
appears to be innocuous later turns out to be a hazardous material. Tenant is
obligated to provide proof to Landlord that reasonable liability coverage has
been arranged and is in effect.


7.6
Insurance



7.6.1    Tenant must arrange the following insurance policies and keep them in
effect for the duration of the tenancy and prove their existence, at the request
of Landlord (“Tenant’s insurance”):


a)    liability/business liability insurance in a reasonable amount
b)    insurance on the contents brought into the building



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 33 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




c)    business interruption insurance
d)    glass breakage


If Tenant does not arrange the above described insurance protection, Landlord is
not liable for damages that would have been covered by these insurance policies.


7.6.2    Landlord must arrange/has arranged the following insurance policies
with appropriate insured amounts, the costs for which are allocated through the
invoice for additional service charges (“Landlord’s insurance”):


a)
building insurance (all-risk insurance), particularly against fire damage,
flood, storm damage, and, if applicable, a vandalism clause.

b)    building owner and property owner liability insurance.


7.6.3    Upon request, the Parties are mutually obligated to submit the relevant
confirmations of the existence of the insurance coverage and payment of premium.


7.7
Change to leased premises



7.7.1    by Tenant


Structural changes after the date of transfer made within the premises and
installations of additional equipment that are necessary for Tenant’s operation
require the prior written consent of Landlord, who can only deny such consent
for cause. Costs for carrying out this work will be charged to Tenant. All
costs, risks, and dangers connected with bringing about the structural measures
will be covered by Tenant, even if Landlord has issued consent in accordance
with sentence 1 above.


Landlord is authorized to make any consent contingent on the fact that Tenant
assumes an obligation to restore premises to the original condition at time of
handover. Until the security deposit is provided, the structural changes may be
prohibited.


Regulatory permits that become necessary after the handover date must be
obtained by Tenant at its own expense and arranged prior to the start of
measures. The costs for any inspections required after handover will be covered
by Tenant. Tenant agrees to convey the intended structural changes to Landlord
in writing and to submit the appropriate design documents.





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 34 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




Tenant is required promptly to notify Landlord in writing of any installations
and changes in or to the premises that increase value, particularly if they
cause a fundamental change in the risk assessment within the meaning of the fire
and liability insurance terms and conditions. Tenant will cover any surcharges
to insurance premiums incurred from this.


7.7.2    by Landlord


(a)
Landlord may make repairs, improvements, and structural changes that are
necessary to maintain, modernize, or for the upkeep of the building or premises,
or to avert impending dangers, or to correct damage, also without Tenant’s
consent. As much as possible, Tenant’s commercial operations may not be
interrupted by this work. Landlord must show consideration for Tenant’s
commercial interests. Landlord shall absorb any expenses Tenant incurs by having
to tolerate the aforementioned measures.



(b)
The measures must be announced in a reasonable amount of time, and a date is to
be coordinated with Tenant. If measures are taken to avert impending dangers or
to prevent immediately pending dangers, the measures may be taken immediately.



(c)
Expansion / renovation measures that are taken to re-lease other rental units
and the interruptions this may cause must be tolerated by Tenant. Landlord shall
absorb any expenses Tenant incurs by having to tolerate the aforementioned
measures. In this respect, claims to compensation for damages are excluded,
unless Landlord or its assistants have acted willfully or negligently in
relation to Tenant’s damages, or the damages involve death, bodily injury, or
harm to health. Landlord must inform Tenant about the type, scope, and expected
duration of the intended measures in general terms, at the latest four (4) weeks
prior to the start of the measures. The obligation to tolerate the measures
exists independently of whether information is given.



(d)
Landlord is required to have the work be done rapidly. Tenant has no termination
right due to the building measures that Tenant must tolerate according to Sec.
555e BGB.



(e)
Tenant may reduce rent or exercise a right of retention due to the measures set
forth in Sec. 7.7.2 only if the measures involve activities that exclude, in
whole or in part, or significantly impede use of the premises for the agreed
purpose.






--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 35 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




8.
End of Tenancy



8.1
Termination



8.1.1    Terminations must be issued in writing in order to have legal effect.


During the termination notice period, Tenant must permit “For-Lease” sign to be
hung up on windows and other appropriate places.


8.1.2    If Tenant continues to use premises after the end of the lease term,
the tenancy is not deemed to be renewed. Sec. 545 BGB is not applicable.
Landlord accepts Tenant’s payments that are made after the end of the lease term
as compensation for use, even if they are designated as “rent” in the
correspondence or the purpose stated in the funds transfer or the direct debit.
Payments or acceptance thereof do not constitute an offer to enter into a new
lease agreement.


8.2
Termination without notice

    
8.2.1    Both contractual Parties are entitled to the right to terminate the
contract without notice for due cause. The Parties agree that a right to
terminate the Lease Agreement without notice requires that the Party who is
authorized to terminate the Lease Agreement without notice sends the other Party
a written notice and sets a grace period to remedy the issue within ten (10)
business days. Only after this grace period to remedy the issue has expired may
the relevant Party terminate the Lease Agreement without notice, as long as the
reason for the termination without notice still exists. The requirement of a
notice with a grace period set to remedy the issue applies, however, does not
apply to the obligation to pay the total (gross) monthly amount set forth in
Sec. 5.1 or if it is impossible to cure the event that established the right to
terminate without notice.


8.2.2    Landlord may terminate the Lease Agreement for due cause with immediate
effect, especially if


•
Tenant defaults on paying the rent in the amount of more than one (1) month’s
rent on two (2) consecutive deadlines or defaults on paying rent in the amount
that reaches two (2) month’s rent over a period of several deadlines, or

•
Tenant or its subtenant does not comply with a major obligation arising out of
this contract in a reasonable period of time in spite of Landlord’s warning
notice, or




--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 36 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




•
Tenant defaults on paying the security deposit or the declaration to assume
additional debt, or

•
Tenant has to give a sworn affidavit pursuant to Sec. 807 ZPO
(Zivilprozessordnung [German Code of Civil Procedure]), an out-of-court
procedure is initiated to settle debts, or if Tenant has suspended payments, or

•
a reason for bankruptcy exists, or

•
Tenant continues use of premises in breach of contract or continues unauthorized
transfer of premises to a third party in spite of a reminder notice from
Landlord, or

•
a court official confirms to Tenant an exemption from seizure, or

•
Tenant gives a sworn affidavit or insolvency proceedings against Tenant are
rejected due to lack of assets.



8.2.3    If the tenancy is ended because of termination without notice, Tenant
is liable to Landlord for the loss of rent, including all operating and other
additional service charges up to the point in time when the tenancy would have
ended or could have been terminated by Tenant at its earliest if Tenant’s
behavior had been proper.


8.3
Return/limitation period



8.3.1    At the end of tenancy, Tenant must surrender the premises to Landlord
on the day when the Lease Agreement ends in contractually compliant condition,
and free of materials that could endanger human health and the environment.
Tenant must prove this to Landlord and, if applicable, submit the official
inspection certificate. Return of premises in the condition at time of handover
especially includes vacating the cleaned rental property, including its
technical systems, and transfer of all keys for the rental property.


8.3.2    Cosmetic repairs, maintenance, upkeep, repair measures, and measures to
procure replacements in accordance with Sec. 7 are to be carried out to the
degree necessary, as long as they would have been carried out within the scope
of normal management of the rental property, at the latest at the end of the
tenancy.


8.3.3    Promptly at the end of tenancy, Tenant is required to remove all
advertisement systems that refer to Tenant at its own expense and, if
applicable, to repair damaged facade boards, and if repair is no longer
possible, to switch out the facade boards, unless the advertisement systems or
their fasteners can be used further within the course of the next lease.





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 37 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




8.3.4    The following applies to handling installations and renovated
structures that Tenant has worked on during the term of this tenancy:


(a)
If, when granting its consent in accordance with Sec. 7.7.1, Landlord expressly
required that the installations or the structural changes as defined by Sec.
7.7.1 be removed by the end of the Lease Agreement, Tenant is obligated fully to
restore the premises to the original condition.



(b)
If the installations remain in the spaces, Tenant does not have any claim to
compensation.



8.3.5    At the time of transfer to Landlord, the parties shall prepare and sign
a transfer report that shall document all visible defects and complaints.


If Tenant does not appear on the transfer date, Landlord may immediately specify
a new date. If Tenant also does not appear on that date, Landlord may call in an
expert at Tenant’s expense, who will record any defects or damages in a transfer
report. The same applies if Tenant refuses to sign the transfer report.


The defects listed in the transfer report are to be promptly corrected by
Tenant, if Tenant is required to correct them. Landlord is authorized to have
the defects corrected at Tenant’s expense after a reminder notice expires
without satisfaction. The Parties clarify that Landlord is not obligated to
release the security deposits set forth in Sec. 6 before all defects and are
corrected and objections are addressed and before the six (6) month limitation
period expires.


8.3.6    If items are left by Tenant in premises after the end of tenancy,
Landlord is authorized to remove them from the premises after a written notice
is issued with a deadline. Landlord is not required to store the items. Any
costs for removing the items that are left behind will be covered by Tenant. Any
of Landlord’s claims from delayed return of premises are unaffected.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 38 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






8.3.7    At the end of the Lease Agreement, Tenant indemnifies Landlord and
Landlord’s successors of all obligations that might arise out of Sec. 613a BGB.
The subsequent tenant may derive claims arising out of this agreement directly
against Tenant.


8.3.8    Landlord’s claims to compensation due to changes or deterioration of
the premises lapse in six (6) months from the time of return.


9.
Miscellaneous



9.1
Right of entry



Landlord, Landlord’s authorized representatives and agents, experts and
administrators hired by Landlord and who are subject to confidentiality
obligations to Landlord, are authorized to inspect the premises at regular
intervals during Tenant’s business hours after a prior announcement is made. The
purpose of these inspections is to verify the structural condition of the
premises and the functionality and safety of the technical systems in the
premises. In order to refrain from interfering with Tenant’s operation, all
named persons shall adhere to the internal procedures of Tenant and with a
corresponding schedule and process plan. For this purpose, Tenant shall within
thirty (30) days after contract signature submit to Landlord a plan containing
the internal safety procedures.


Further, Landlord and Landlord’s representatives have the right, in the event of
termination or another end of tenancy and/or in the event of a sale of the
property or building, to enter the premises during normal business hours with
prospective tenants and/or buyers, accompanied by Tenant and Tenant’s
representatives. This will be done with the greatest amount of care and
consideration for Tenant’s commercial operation and commercial interests. In
order to refrain from interfering with Tenant’s operation, all named persons
shall adhere to the internal procedures of Tenant and with a corresponding
schedule and process plan.


Tenant must ensure that Landlord’s right of inspection may be exercised. In the
event of imminent danger, Landlord must be granted access to the premises at any
time. In the event of urgent dangers, Landlord may also enter premises without
making a prior announcement and if Tenant is absent. Tenant has notified
Landlord about the safety precautions to be observed when entering the premises.


In the event of an alarm tripped by the fire alarm system, Tenant is aware that
the fire department must have “no-force access” to the rental areas at any time
in order to make it possible to comply



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 39 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




with the VdS guidelines. This type of no force access means that all rooms can
be opened with the assistance of a master key. Tenant warrants that Tenant shall
refrain from implementing any measures that are opposed to this.


9.2
Building Rules



There are presently no building rules. Landlord is authorized to issue future
building rules and to determine their content at Landlord’s reasonable
discretion, provided this is expedient for the security and safety of the
building, tenants, and visitors.


Smoking is not permitted in common areas and in the entrance areas (particularly
in front of the building). Tenant must ensure that Tenant’s employees,
customers, or visitors adhere to this smoking ban.


9.3
Cleaning / emissions

    
Tenant is required to clean the premises regularly to comply with the
regulations that correspond to the rental purpose. Landlord is authorized to
check the cleanliness of the leased premises in compliance with 9.1.


Above and beyond the contractual use as defined by Section 3 para. 1 of this
lease agreement, there may be no emissions of any kind (e.g., smoke, noise) that
interfere with third parties or other tenants in their use of premises which
they lease/use or that could entail claims to compensation from neighbors.


9.4
Supply lines



The available piping network for gas, electricity, heat, and water may be used
by Tenant only to the extent that they are not overloaded. Tenant may cover
additional demand by expanding the supply lines at its own expense after
receiving the prior written consent from Landlord. Landlord is only entitled to
deny such consent for cause.


If there are interruptions or damage to the supply lines, Tenant must ensure
that they are shut off immediately. If Tenant is not able to do this, Landlord
or Landlord’s authorized representative must be promptly notified.


9.5
Transfer of tenancy / legal succession / declaration of completeness






--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 40 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




9.5.1 Landlord is authorized to transfer all rights and obligations arising out
of this Lease Agreement, within the parameters of a sale of the whole property,
to a buyer with debt-discharging effect without Tenant being able to derive any
rights of any kind from the sale. Tenant consents already now, even in the event
of a resale, to a transfer of tenancy to a future buyer. Moreover, as a variance
to Secs. 566 (1), 578 BGB, Landlord is authorized, and Tenant hereby grants its
consent, to transfer the tenancy to the buyer even before a future buyer makes
an entry in the land register as the new owner. At the time when the tenancy is
transferred, the future buyer enters into the Lease Agreement in lieu of
Landlord, and Landlord withdraws from the Lease Agreement with all rights and
obligations.



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 41 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






At the request of Landlord, Tenant agrees to enter a corresponding three-page
formal Supplement (Sec. 550, 578 BGB) to the Lease Agreement in the
aforementioned case.


9.5.2 In the event that a third party enters into the tenancy on Landlord’s side
– irrespective of whether that occurs based on the requirements from the above
Sec. 9.5.1 or pursuant to Sec. 566 BGB by a transfer of ownership – Tenant
waives the “subsequent liability” of the previous Landlord, as a direct or
analogous application of Secs. 578, 566 (2) sent. 1 BGB. The requirement for
this waiver is that Landlord proves to Tenant that the new contractual partner
has at least the same financial standing as the current Landlord.


9.5.3 If the premises are sold or the Lease Agreement is transferred in
accordance with Sec. 9.5.1, Landlord is authorized to request Tenant to provide
a declaration of completeness, which is based on a list of the lease agreement
documents that would be appended. Tenant is required to make a written statement
within thirty (30) days whether Landlord’s list is complete. If Tenant gives
such a declaration of completeness or if Tenant does not indicate what is
incomplete or incorrect within thirty (30) days, Tenant may not subsequently
appeal to arrangement that were not enumerated in Landlord’s list, if this legal
consequence was mentioned in the request.


9.5.4 If there is a change in legal form on the side of Tenant or if there are
any other major changes on the side of Tenant that affect Landlord, if Tenant
sells its commercial enterprise, in whole or large parts thereof, to a third
party, or if there is a shareholder change that is greater/equal to fifty (50)
of the company shares or more, Tenant must promptly notify Landlord of this in
writing. If due to this change the liability or financial standing changes in a
detrimental way for Landlord, Landlord may ask Tenant to provide additional
securities, such as providing a bank surety in a reasonable amount, but at least
totaling a maximum of three (3) month’s rent.


9.5.5 If obligations arising out of this contract do not transfer to the legal
successor by law, each Party agrees to impose these obligations on their legal
successors.


9.6
Confidentiality / data protection



9.6.1    The content of this Lease Agreement and all information about the
premises and other business activity of Tenant is deemed to be confidential
information within the meaning of these provisions, as long as this information
is not publicly known. The contractual Parties may use general and publicly
accessible information about the rental



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 42 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




property, especially in photo materials that describe the premises and its
fixtures, in publications about their companies and within the scope of PR work.


9.6.2    If there are legal proceedings that pertain to the Lease Agreement, the
Parties, their representatives, and consultants are obligated to treat any
content of those proceedings, including possible hearings and the dates for
those negotiations, as strictly confidential. This holds also if the relevant
information is deemed to be publicly known according to applicable law or in
another way.


9.6.3    Neither Party will disclose any confidential information without the
consent of the other Party. Exceptions to this are the information that must be
disclosed


(a)
on the basis of statutory obligations or official requirements (particularly by
disclosure in an (investor) prospectus), or

(b)
to advisors who are under a professional obligation to maintain secrecy, or

(c)
to a manager employed by Landlord, if this manager is bound vis-à-vis Landlord
to a comparable non-disclosure obligation and as long as this manager needs the
relevant information to complete its management tasks properly, or

(d)    to investors on a confidential basis, or
(e)    to obtain permits, permissions, and other public authorization, or
(f)    to participating banks and insurance companies, or
(g)
to serious potential buyers or subsequent tenants after they have signed a
non-disclosure obligation with the effect of protecting Tenant.



9.6.4    With reference to the EU-DSGVO (EU Datenschutz-Grundverordnung [EU
General Data Protection Regulation]) with its effectiveness on 05/25/2018,
Landlord notes that personal data needed to execute this Lease
Agreement/Agreement on Use pursuant to art. 6 (1) letter b of the EU-DSGVO are
both saved and used to fulfill the data processing requirements that arise out
of this Lease Agreement. Personal data is also used by contractors that work in
the rental property in the area of billing for heat, hot water, or for
maintenance work. Further, Landlord states that Landlord’s own data storage and
data back-up occurs exclusively on Landlord’s own data systems on site in
Grunwald. Based on the effective date of the EU-GDPR, Landlord requires the
consent of Tenant to process data pursuant to Art. 6 (1) letter b EU-GDPR
because of the Lease Agreement; otherwise, it is not feasible to perform the
reciprocal contractual obligations arising out of this Lease Agreement.


9.7
Written form requirements




--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 43 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






9.7.1    Incidental verbal agreements do not have any validity without written
confirmation, and none were made. Subsequent amendments or supplements to this
contract, including this written form requirement clause, require an appropriate
contractual supplement.


9.7.2    The Parties are aware of the special statutory written form
requirements of Secs. 578, 550, 126 BGB.


The wording of 550 sent. 1 BGB is as follows: “If the Lease Agreement is entered
for a period of longer than one year, it is deemed to be in effect with open
end.”


At the request of either Party, the Parties mutually agree to perform all
actions and to submit all declarations necessary to satisfy the statutory
written form requirements, especially in connection with concluding Supplements,
Amendments, and other contracts and to refrain from terminating this Lease
Agreement early by invoking non-compliance with the written form requirement.
The above obligation does not apply if a Supplement that cures the written form
does not materialize within a reasonable time for reasons not attributable to
the terminating party. The purchaser of the premises or the property in which
the premises are located who enters the contractual relationship on Landlord’s
side as per Sec. 578, 566 BGB is not obligated to cure the written form. That
party is entitled to the statutory rights.


9.8
Severability



9.8.1    If individual rules of this contract are null and void, invalid,
unenforceable, or if they have undesired loopholes, the remaining contractual
provisions are unaffected thereby.


9.8.2    The Parties are obligated to replace the null-and-void, invalid, and
unenforceable rule, or one that has undesired loopholes, by a rule that should
apply retroactively and is as close as possible in its effect to the intention
of the rule that is inadequate, especially in a commercial sense.


9.9
Acceptance period



In the event that this Lease Agreement is not signed in the presence of both
contractual Parties, but is signed only by one contractual Party when it is
circulated, the other contractual Party will be bound to their offer to enter
this Lease Agreement for six (6)



--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 44 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018




weeks after the day the offer is received from the other contractual Party. The
offer is deemed to be received in a timely manner if the offering contractual
Party receives one signed copy of this Lease Agreement from the other
contractual Party at the latest on the last day of the acceptance period.


9.10
The jurisdiction is Munich. German material law applies.



10.
Components of the contract



This contract consists of pages from the Lease Agreement and all contractual
components listed in the following, which Landlord and Tenant have also
initialed:


Addendum 1.1.a: Land records extract
Addendum 1.1.b: Ground Plan
Addendum 1.1.c: Tenant’s commercial register extract
Addendum 1.2: Rental Area Design
Addendum 1.3(a): Parking Lot Map
Addendum 1.3(b): Underground Garage Rules
Addendum 1.4: Expansion and Optional Areas
Addendum 2.1(d): Layout of Laboratory & Office
Addendum 2.1(e): Building Description
Addendum 2.1(f): Technical Room Schedule, Schedule of Deliverables
Addendum 5.3.1: Operating Costs in accordance with Sec. 2 BetrKV
Addendum 5.3.2: Other Operating Costs in accordance with Sec. 2 No. 17 BetrKV
Addendum 6.1.1: Rent Security Statement
Addendum 6.1.2: Surety for Contract Performance / Agreement on Assumption of
Debt





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------

Page 45 of 45
of the Lease Agreement between
Hallbergmoos Grundvermögen GmbH (Landlord) & Pieris Pharmaceuticals GmbH
(Tenant)
Valid as of 10/24/2018






Signature page:




For Landlord:
City, Date
Gruenwald, 10/16/2018



Signature:
/s/ David Christmann

Name:
        David Christmann

Title:
            Managing Director





For Tenant:
City, Date
        Boston, Massachusetts, 10/24/2018



Signature:
/s/ Stephen Yoder

Name:
        Stephen Yoder

Title:
            Managing Director



City, Date        Boston, Massachusetts, 10/24/2018
Signature:        /s/ Allan Reine
Name:             Allan Reine
Title:             Managing Director





--------------------------------------------------------------------------------

     Initialed by
Landlord Tenant

--------------------------------------------------------------------------------






EXHIBITS
(TO BE ATTACHED)
    





--------------------------------------------------------------------------------








Exhibit 1.1.a
















District Court    Freising    
Land Registry
of
                            Hallbergmoos                          
Page    4537





--------------------------------------------------------------------------------









District Court
Freising
 
 
 
Shelf
Land Registry of
Hallbergmoos Page 4537
Inventory
1
Number
Of plots
Previous
Number
Of Plot
Registration of the land and rights associated with ownership
Size
Subdistrict
parcel
Business and location
ha
a
m2
a/b
c
1
2
3
4
1
-
344/4
Zeppelinstrasse 3, Building and open space


1
36
46
 
-
344/6
Near Lilienthalstrasse, Building and open space


 
4
6
 
-
344/7
Near Zeppelinstrasse, Building and open space


 
29
85
 
-
344/8
Near Zeppelinstrasse, Building and open space


1
10
41
2
-
3045/2
Zeppelinstrasse 1, Building and open space


 
7
44
 
-
3048/3
Zeppelinstrasse 3, Building and open space


 
60
27
3
































-
3048/4
Near Zeppelinstrasse, Building and open space


 
1
67








--------------------------------------------------------------------------------









District Court
Freising
 
 
 
Shelf
Land Registry of
Hallbergmoos Page 4537
Inventory
1 R
Stock and attribution
Depreciation
To Current
Number of
Plots
 
To Current
Number of
plots
 
5
6
7
8


1,2,3








































































Transfer from page to page on 1.5.2016




Haslbeck
 
 






--------------------------------------------------------------------------------









District Court
Freising
 
 
 
Shelf
Land Registry of
Hallbergmoos Page 4537
First Division
1
No. of entries
Owner
No. of land in the inventory list
Basic principles of registration
1
2
3
4


1








































































Hallbergmoos Grundvermogen GmbH, Grunwald, Amtsgericht Munchen HRB 220581


1, 2, 3


Release of 09.15.2015 (URNr. 2976 W/15, Notary Dr. Robert Walz, Munchen);
registered on 01.05.2016


Haslbeck








--------------------------------------------------------------------------------









District Court
Freising
 
 
 
Shelf
Land Registry of
Hallbergmoos Page 4537
First Division
1 R
No. of entries
Owner
No. of land in the inventory list
Basic principles of registration
1
2
3
4










































































 
 
 








--------------------------------------------------------------------------------









District Court
Freising
 
 
 
Shelf
Land Registry of
Hallbergmoos Page 4537
Second Division
1
No. of entries
No. of affected properties in the inventory list
Loads and restrictions
1
2
3








































































 
 








--------------------------------------------------------------------------------









District Court
Freising
 
 
 
Shelf
Land Registry of
Hallbergmoos Page 4537
Second Division
1 R
Changes
Lounges
No. of
column 1
 
No. of
column 1
 
4
5
6
7










































































 
 
 








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Exhibit 1.1.b
pirs12312018ex1030fin_image1.gif [pirs12312018ex1030fin_image1.gif]







--------------------------------------------------------------------------------







Exhibit 1.1.c
Commercial register B of the Munchen District Court
Department B reproduction of the current register content retrieval from
9.21.2018 7:25pm
Company number:
HRB 221043
 


Page 1 of 2
 



1.    Number of previous entries:
4
2.    a) Firm:
Pieris Pharmaceuticals GmbH
b)
Registered office, place of business, domestic business address, authorized
recipient, branches:

Freising
Business Address: Lise-Meitner-Strasse 30, 85354 Freising
c)    Object of the Company:
Biotechnological research and development and distribution of applications of
this research in particular on the Anticalins, a class of biomolecules obtained
by protein design with potential for use in medicine, bioanalytics, food
technology and bioscientific research, as well as participation in other
companies with the same or similar corporate purpose at home and abroad,
establishment of such companies, and the acquisition of all or any assets,
whether tangible or intangible, or Partial operations of such enterprises. The
company will not carry out any business that is subject to a governmental
permission required.
3.    Capital stock or share capital
100.000,000 EUR
4.    a) General rules on representation:
If only one manager is appointed, he shall represent the company alone. If
several managing directors are appointed, the company is represented by two
managing directors or by one managing director together with a holder of a
general commercial power of attorney.





--------------------------------------------------------------------------------





b) Board of directors, governing body, managing directors, personally liable
partners, managing directors, authorized representatives and special powers of
representation:
Authorized to represent the Company on its own behalf; with the authority to
represent the Company on its own behalf or as a representative of the Company on
its own behalf to conclude legal transactions with a third party:
Managing Director: Dr. Matis, Louis A., Southport, CT / United States 8.22.1950
Managing Director: Reine, Allan, New York/NY / United States 4.12.1974
Managing Director: Yoder, Stephen S., Pittsburgh, Pennsylvania / United States,
12.17.1975
5.    Procuration:
Single power of attorney with the authority to act in the name of the company
with itself in its own name or as a representative of a third party to conclude
legal transactions:
Dr. Olwill, Shane, Freising, 3.6.1976
Dr. Rothe, Christine, Dachau, 8.2.1967
Commercial register B of the Munchen District Court
Department B reproduction of the current register content


Company number:
HRB 221043
 
retrieval from 9.21.2018 7:25pm
Page 2 of 2
 



6.    a) Legal form, beginning, articles of association or articles of
association:
Limited Liability Company
Partnership agreement dated 8.26.2015
b) Other legal relationships:
Arisen as a result of the change in legal form of Pieris AG with its registered
office in Freising (Munchen District Court, HRB 133223).
7.    a) Date of last registration
1.9.2018







--------------------------------------------------------------------------------







Exhibit 1.2
pirs12312018ex1030fin_image2.gif [pirs12312018ex1030fin_image2.gif]





--------------------------------------------------------------------------------









pirs12312018ex1030fin_image3.gif [pirs12312018ex1030fin_image3.gif]





--------------------------------------------------------------------------------









pirs12312018ex1030fin_image4.gif [pirs12312018ex1030fin_image4.gif]





--------------------------------------------------------------------------------









pirs12312018ex1030fin_image5.gif [pirs12312018ex1030fin_image5.gif]





--------------------------------------------------------------------------------









pirs12312018ex1030fin_image6.gif [pirs12312018ex1030fin_image6.gif]







--------------------------------------------------------------------------------







Exhibit 1.3(a)


pirs12312018ex1030fin_image7.gif [pirs12312018ex1030fin_image7.gif]





--------------------------------------------------------------------------------







Exhibit 1.3(b)


Usage regulations for underground car park
•
It is not permitted to park the vehicle outside the parking space provided, in
the underground car park, especially in the entrance and exit areas, or on the
property.

•
Public displays of safety regulations and operating instructions are to be
carefully noted by the lessee and to be observed at all times, and to be
complied with.

•
Smoking in the underground car park, storing objects and materials, in
particular from fire-hazardous, is forbidden.

•
The instructions of the operating personnel or of the Lessor’s agents are to be
observed to follow.

•
Noise pollution of any kind, e.g. loud turbo beating, loudly adjusted music
systems, high-speed driving, are to be avoided.

•
Any work on the vehicle, e.g. washing and repairing, in which underground
parking or on the property are prohibited.

•
Possible impurities, which may be caused in particular by the loss of oil or
fuels are to be removed immediately by the tenant. The If necessary, the costs
of a removal shall be borne by the tenant.

•
It is not permitted for cars equipped with natural gas, liquefied petroleum gas
or other gases to can be parked in the underground car park.








--------------------------------------------------------------------------------









pirs12312018ex1030fin_image8.gif [pirs12312018ex1030fin_image8.gif]





--------------------------------------------------------------------------------







pirs12312018ex1030fin_image9.gif [pirs12312018ex1030fin_image9.gif]
Exhibit 2.1(d)







--------------------------------------------------------------------------------





pirs12312018ex1030fi_image10.gif [pirs12312018ex1030fi_image10.gif]









--------------------------------------------------------------------------------





pirs12312018ex1030fi_image11.gif [pirs12312018ex1030fi_image11.gif]





--------------------------------------------------------------------------------





pirs12312018ex1030fi_image12.gif [pirs12312018ex1030fi_image12.gif]









--------------------------------------------------------------------------------


Page 1 of 17


Exhibit 2.1(e)








Enlargement Office and Laboratory Building
Skygate Hallbergmoos
Tenant Pieris
SKYGATE
Zeppelinstraße 1-3
85399 Hallbergmoos







1.    Preliminary remark
The current building is an existing building from 2002, which was planned as an
office building. In principle, the visual quality, equipment and standard of the
rented office space is based on the well-known standard of the reference space
Skygate. The laboratory spaces are based on the rental spaces at Bunsenstr. 7 in
Martinsried (e.g. rented by Proteros) in terms of visual and quality features of
the model. The references shall apply insofar as no deviations have been
explicitly agreed in the local rental agreement and the local building
description, or details of equipment have been specified, or details of
equipment have not been described or have been described differently. Type,
system and model are based on the current building description.







--------------------------------------------------------------------------------

Page 2 of 17






pirs12312018ex1030fi_image13.gif [pirs12312018ex1030fi_image13.gif]


2.    Room schedules
In order to present the room-specific equipment clearly and transparently, we
summarize all relevant room types in a separate “room schedule” spreadsheet:
2.1    Room schedules for the office and laboratory building
Room schedule offices
Clear room height
The aim is a minimum height of 2.60 m from the top of the finished floor to the
suspended ceiling, depending on the building services installation.
Screed
The ceiling load on the raw ceiling is 500 kg/m2; in some areas on the cavity
floor with screed 500kg/m2.
Floor covering
Carpet as loop covering / velour / ball yarn / needle felt, material 20 €/m2
Interior walls
Interior walls in dry construction with double planking on both sides
Windows in inner walls
acc. To detailed description (see 3.3)
Wall covering
Wipe-resistant dispersion coating, light, slightly tinted
Ceiling cladding
Suspended mineral fiber grid ceiling, grid 62,5 x 62,5cm
Interior door
Plastic-coated wooden door
Electric lighting
Louvrelights LED installation or free-standing lights
Illuminance: 500 lux at the workplace light control via on/off switch
Electrical outlet
At the door: 1 single socket outlet
Sockets in walls and floor tanks, some cable ducts if necessary
1 double socket per workstation
Sun protection glare shield
External sun protection, room-wise driven, operation with rocker switch Internal
glare protection not provided
Electrical IT
IT cabling: see page 18
Heating
Radiators in the area of the window parapet, control via room thermostat Design
temperature 20°C
Cooling system
Room-related circulating air cooling according to performance balance
Room by room control of setpoint temperature via room thermostat






--------------------------------------------------------------------------------

Page 3 of 17


Ventilation system


Free ventilation via windows


Room schedule meeting rooms


Clear room height
The aim is a minimum height of 2.60 m from the top of the finished floor to the
suspended ceiling, depending on the building services installation.
Screed
The ceiling load on the raw ceiling is 500 kg/m2; in some areas on the cavity
floor with screed 500kg/m2.
Floor covering
Carpet as loop covering / velour / ball yarn / needle felt, material 20 €/m2
Interior walls
Interior walls in dry construction with double planking on both sides
Windows in inner walls
According to detailed description (see 3.3)
Wall covering
Wipe-resistant dispersion coating, light, slightly tinted
Ceiling cladding
Suspended plasterboard ceilings with improved acoustics
Interior door
Plastic-coated wooden door
Special equipment doors
None
Electric lighting
LED installation lights
Illuminance: 500 lux, light control via on/off switch
Electrical outlet
At the door: 1 single socket outlet
additional 1 piece floor tank per 25 m2 with 1 supply unit
Equipment per supply unit: 2 double sockets on different circuits
Sun protection glare shield
External Venetia blinds, room by room driven, operation with rocker switch.
Internal glare protection not provided
Electrical IT
IT cabling: 2 ports and 1 beamer connection per conference room in the floor
tank: 1x HDMI, 1x RJ45, 1x power socket
Heating
Radiators in the area of the window parapet, control via room thermostat
Design temperature 20ºC
Cooling system
Room-related circulating air cooling according to performance balance
Room by room control of setpoint temperature via room thermostat
Ventilation system


Mechanical aeration and ventilation system
Air exchange according to power balance, automatically controlled, air volume
controlled by CO2 sensors in the exhaust air duct


Room schedule Laboratories


Clear room height
On the ground floor and on the upper floors up to the bare ceiling as well as
existing, in areas of building services installations could also be lower
Clear room height under technical installations
At least 2.75 m in the laboratory furniture area. In individual cases, this
height may fall below in the area of intersections in coordination with the
laboratory planning.
Screed
The ceiling load on the raw ceiling is 500 kg/m2; in some areas on the cavity
floor with screed 500kg/m2.
Floor covering
Floor covering as vinyl sheet material, welded waterproof, tub design
Interior walls
Interior walls in dry construction with double planking on both sides
Windows in inner walls
None
Wall covering
Wet washable and wipe resistant latex coating, white
Ceiling cladding
Raw ceiling visible, painted, technical installations a.P.
Interior door
Plastic-coated wooden door as laboratory door with glass cut-out, e.g. 20x120 cm
Special equipment doors
None






--------------------------------------------------------------------------------

Page 4 of 17


Electric lighting
Suspended pendant LED lights
Illuminance: 500 lux at the workplace light control via on/off switch
Electrical outlet
At the door: 1 single socket outlet
Cable duct or wall installation
1 double socket per workstation
Electrical data see current balance
Sun protection glare shield
External Venetian blinds, room by room driven, operation with rocker sun
protection glare shield switch Internal glare protection not provided
Electrical IT
IT cabling: see page 18. Dimensions according to power balance, electrical IT
arrangement acc. to planning
Heating
Radiators in the window parapet area Control via room thermostat Design
temperature 20°C
Cooling system
Room-related circulating air cooling according to performance balance Room by
room control of the target temperature via push buttons
Ventilation system
Mechanical aeration and ventilation system, for the laboratory rooms including
hazardous material cabinets, air exchange according to power balance.
Exhaust air system for acid and alkali cabinets and digesters, measures
according to power balance, arrangement according to planning
Sanitary facilities
Emergency showers where required, drains close to the floor for laboratory units
as well as laboratory and drinking water supply lines in accordance with power
balance, arrangement in accordance with planning No floor drains (gullies)


Room schedules EDP rooms
General information
Water-carrying lines must be avoided, exceptions only cooling water and
drainage of condensation for room cooling
Clear room height
As per existing inventory
Screed
The ceiling load on the raw ceiling is 500 kg/m2; in some areas on the cavity
floor with screed 500kg/m2.
Floor covering
PVC conductive
Interior walls
Interior walls in dry construction with double planking on both sides in fire
protection quality F90
Windows in inner walls
None
Wall covering
Wipe-resistant dispersion coating, white
Ceiling cladding
None. Raw ceiling with fire protection quality Raw ceiling with fire protection
quality F90
Interior door
Plastic-coated wooden door in fire protection quality T30
Special equipment doors
None
Electric lighting
Surface-mounted louvrelights LED illuminance: 300 lux Light control via on/off
switch
Electrical outlet
At the door: 1 single socket outlet; additionally 2 SCHUKO double sockets
Sun protection glare shield
No sun protection
Internal anti-glare protection not provided
Electrical IT
Active components by tenants
Heating
No heating surfaces as planned unless the hear requirement calculation indicates
otherwise
Cooling system
Room-related circulating air cooling to power balance.
Circulating air cooling units as ceiling-wall units placed so that no dripping
water can fall on the EDP installations even in the vent of leakage of the
cooling water or condensation.
Ventilation system
None



3.    Building description office and laboratory building





--------------------------------------------------------------------------------

Page 5 of 17


3.1.    Facades/ windows
According to inventory and inspection on site. On the ground floor, the main
entrance shall be built via the facade in rental area 11 and the goods entrance
for the tenant in rental area 14. These entrances will be become as double-wing
door systems in the facade.
3.2.    Sun protection systems
Solar shading equipped with electrically operated external solar shading on the
standard facade. Internal glare protection: None provided.
3.3.    Interior walls, interior doors
Interior walls
Load-bearing inner wall, solid plastered or smoothed, quality Q2, painted
Partition wall for rented space Interior wall: Design according to requirements
Fire protection certificate surface finish Q2, painted
Interior wall as partition wall
GK stud walls double planked on both sides, according to sound insulation
requirements, from OK screed to UK raw ceiling, surface finish Q2; corridor
walls in F30 design up to UK. Raw ceiling.
In some cases, the tenant may consider window elements next to the door in the
size 60 x 200 cm during planning. Number of window elements maximum 40 pieces.
All-glass partition walls can be offered to the tenant on request at
corresponding additional costs.
Interior walls and doors are constructed in accordance with the requirements of
Supplement 2 to DIN 4109 for normal sound insulation for normal office use . The
meeting and executive offices receive increased sound insulation in accordance
with DIN 4109 Supplement 2.
pirs12312018ex1030fi_image14.gif [pirs12312018ex1030fi_image14.gif]


WC partitions, surface tiled or painted according to existing inventory
Interior doors
Interior doors (fire or rental area partition wall)
Implementation according to fire protection expert opinion and according to
inventory available.
Interior doors fire compartments implementation according to fire protection
certificate as aluminum glass door. These doors can be equipped with a locking
device within the rental area, at the tenant’s request.
Interior doors Office corridors Doors in metal frame construction, lacquered,
with glass filling. Implementation according to fire protection certificate
Interior doors offices wooden door leaves or tubular frame doors, according to
the Skygate building equipment, steel frames painted, approximately 1.01m x
2.135m, pre-equipped for tenant locking system (profile cylinder). Wall or floor
door buffers
protect the door or hinged components. Surface HPL.
At the tenant’s request, the office doors can also be partially designed as
all-glass doors. The sound insulation is not guaranteed with an all-glass door.
Surcharge per door: 400 €/door
Interior doors Laboratories: as office doors, but with glass cut-out 20x120 cm,
shell dimensions 1.13 x 2.135 m
Interior doors Technical rooms or electrical rooms Sheet metal doors as above in
accordance with fire protection and sound insulation requirements.
Doors that must be designed as escape doors are fitted with a special escape
door lock.
3.4.    Ceiling claddings
Office corridor: Smoothed concrete ceiling or suspended GK ceiling, painted
white
Offices: Smooth concrete ceiling painted white or suspended grid ceiling 62.5 x
62.5 cm
Meeting rooms: perforated plasterboard ceiling, painted white
Laboratory corridor: concrete ceiling as existing, painted white





--------------------------------------------------------------------------------

Page 6 of 17


Laboratories: concrete ceiling as existing, painted white
Technical rooms from ground floor/plaster rooms: concrete ceiling as existing,
painted white
WC, kitchenette: Suspended plasterboard ceiling, painted white
3.5.    Floor structures
Floor:
In the hallways raised floors, in the office areas hollow floors.
Floor load p = 350 kg/m2/qm Permissible area load
The ceiling load on the raw ceiling is 500 kg/m2; in some areas on the cavity
floor with screed 500kg/m2.
Floor tiles WCs, cleaning room: Ceramic tiles
Floor covering office space/ corridor/ entrance area: Office and corridor areas
with high-quality carpet, “industrial-strength” durability, suitable for
wheelchairs, fully glued, new, property quality, antistatic, selection from the
landlord’s sample collection. The wall edges are made with suitable skirting
depending on the type of covering, with linked or cut edge.
Floor covering tea kitchens: Kitchenettes and archives with linoleum or PVC
flooring, selected from the landlord’s sample collection. The wall connection
can be made, at the tenant’s option, either with a standing base made of the
same material or with wooden skirting.
Server room flooring: PVC flooring can be used, selection from the landlord’s
sample collection. Wall connection with pedestal made of the same material.


Laboratory floor coverings
The floor covering as sheet material, e.g. Gerflor Mipolam or equivalent, is
suitable for heavy use, approx. 2 mm thick with surface coating, slip resistance
class at least R9, chemical resistance according to EN ISO 26987 against acids
and alkalis in higher concentration, very good resistance and is glued over the
entire surface. All joints are welded watertight. Floor bases are processed
through watertight grouting material of the same chemical resistance. The wall
connection in the laboratory is made as a hollow base with an elevation of at
least 8 cm on the wall (tub formation) and welded watertight. In laboratory
rooms and laboratory hallways, a pedestal must be used instead of the standard
concave base in wall niches used to accommodate cabinets, etc. In other
adjoining rooms with PVC flooring, a suitable PVC core skirting is used.
3.6.    Interior paints
WC-anterooms/ WC-rooms: tiles according to existing inventory
Kitchenette/ cleaning rooms: washable paint or splash guard in the work area
Offices/ corridors/ ancillary rooms/ columns/ lintels: Opaque, white paint with
matt dispersion paint
Steel and metal surfaces: Synthetic resin paint, satin gloss, paint according to
inventory
Laboratory: latex coating, wipe-resistant and waterproof
3.7.    Thermal insulation facade
As existing
3.8.    Sound insulation facade
As existing
3.9.    Signposting
Escape route lighting according to regulations, escape and escape route plans
3.10.    Markings
All markings in the building of fall-prone locations, lifts or other technical
components that must be sufficiently marked.
3.11.    Outside/terrace areas
The landlord will construct the terrace area according to the plans as an
attachment to the rental agreement and the standard previously used in the
property, subject to official approval.
At a suitable location in the outside facility on the ground floor, the tenant
may set up a gas cylinder storage facility as well as a cylinder bundling
facility for pressurized gas cylinders including housing and lay an underground
pipe into the building. The transition must be made in accordance with the
established rules of technology.
4.    Technical building services equipment





--------------------------------------------------------------------------------

Page 7 of 17


4.1.    General information
Standards
All technical building installations are carried out in accordance with the
valid DIN / EN standards, VDI and VDE guidelines, public regulations and
workplace guidelines. The technical building planning is outlined by an
engineering office for building services engineering. In addition to the scope
of services owed by the landlord, the tenant has the opportunity to define
higher requirements for the security of supply and availability of the technical
systems. The tenant must notify the landlord of these in reasonable time. The
issues are discussed with the planning team and completion date agreed. If this
results in additional costs, these shall be borne by the tenant.
All systems are marked according to DIN 2403 and 13779. The marking clearly
shows the medium and flow direction.
The revision documents are in 1 copy with the following contents:
•
safety instructions

•
supplier directory

•
Maintenance intervals and regulations

•
Spare and wear parts list

•
Plant diagrams and/or detailed functional descriptions

•
Implementation planning / Installation plans

•
circuit diagrams

•
Maintenance contract offer of the installation company

The revision plans are handed over to the tenant once as multicolored printouts
and on CD-ROM as *.dwg and pdf files.
In the technical rooms, the respective diagrams are displayed in welded foil.
A one-off briefing on the technical installations is included in the scope of
services.
All transfer points of the technical installations, as far as described in the
building description, are located within the rooms in
the setting area of the respective (laboratory) facilities. The number of
handover points is determined by the performance report.
The arrangement shall be in accordance with the room planning to be submitted by
the tenant.
All necessary fire protection feedthroughs and isolations are included in the
services required as per the building description.
The landlord is aware that with the transfer of the rental space, the tenant
will bring in various technical equipment, instruments, furniture, etc.
(referred to as furnishings) are brought in. Priority is given to the
transportation of the furniture via the existing goods elevator. If partial
components or furniture cannot be brought in via the goods elevator, the
landlord shall create provisional openings. For this purpose, the position and
the implementation will be agreed upon in advance. The number shall be reduced
to a minimum.
4.2.    Water and waste water installations
The water supply system, including the necessary condensation water insulation,
is designed as a connection from the water transfer point to the sanitary
facilities. The materials used for pipes and fittings are selected according to
the water quality.
In the laboratory area, drinking water (for eye washes, emergency showers,
possibly also for hygienic washbasins) and laboratory water supply (laboratory
washbasins and laboratory equipment) are installed in a separate pipe system,
number of connections according to the performance balance including safety
fittings for hazard class or liquid category 5 according to DIN EN 1717 as
required.
Laboratory and drinking water supply lines are pre-equipped from the raw ceiling
and end at the transfer point with shut-off valve and “1/2” internal thread
approx. 2.9 m above OKFFB with distance pipe center from the wall = 25 mm unless
otherwise noted according to connection list and CAD connection planning. The
connection of laboratory furniture and equipment is not included in the scope of
services of the landlord.
Emergency showers, layout and number according to laboratory guidelines and
laboratory planning, including connection to the drinking water system, ready
for operation according to laboratory guidelines, positioning according to
alignment to be carried out, with installation above doors pull lever on the
opening door side.
The following hot water supply is provided:
•
Decentralized for washbasin systems as instantaneous water heaters

•
Decentralized for sink systems as instantaneous water heaters

Please refer to the architectural plans for the number and layout of sanitary
items. Additionally, all sanitary items within the buildings are listed below:
The quality of the sanitary items as far as these are newly erected (white) and
fittings (chrome-plated) corresponds to the basic series of the manufacturers,
otherwise as existing:
•
WC systems are designed as wall-mounted washdown toilets with flush-mounted
cisterns using water-saving flushing technology, seat, lid, toilet brush and
plastic paper roll holder.

•
washbasins incl. washbasin system are designed. This includes a chrome-plated
single-lever mixer tap, a wall-mounted soap dispenser and a crystal rectangular
mirror which is the width of the washbasin.






--------------------------------------------------------------------------------

Page 8 of 17


•
Urinals in water-saving 1l flushing technology are wall mounted with a pressure
flush valve

•
Emergency shower for wall mounting surface-mounted, with shower head 90°, number
and layout according to planning and Requirement of the GAA

•
The connection of small kitchens includes a cold water supply line with corner
valve, an under-table unit and a waste water connection, without delivery and
installation of the sink. Kitchens are not included in the scope of delivery of
the landlord.

The landlord shall produce 4 shower facilities (2 showers each for women and
men) according to the tenant’s specifications (consisting of shower tray,
including partition, washbasin, walls tiled only where necessary).
Between the sanitary items and the ground pipes, a drainage system consisting of
hot water resistant drainage pipes made of PE-HD is installed. The connection is
made with electrofusion couplings or by mirror welding. For the laboratory water
and other waste water, two separate systems are installed and combined in the
basement before the construction of the house.
Sewer connection points, drainage pipes as floor or wall drains: On site ending
with PE-HD plug-in socket DN-56 (outside diameter 56 mm), floor drains 90 mm
above OKFFB, center from the wall = 95 mm, wall drainage center 120 mm above
OKFFB with board from the wall = 95 mm in front of the wall, unless stated
otherwise according to CAD connection planning. The location of the processes
depends on the laboratory planning, number of connections according to the
performance report. In the event that more work is to be carried out, in
accordance with the tenant planning to be submitted, a uniform unit price of EUR
600 net per unit shall be determined for the settlement of the corresponding
additional costs.
The connection of laboratory furniture and equipment is not within the scope of
services of the landlord.
Sprinkler system
None


4.3.    Heat supply installations
Requirements for internal temperatures
The target internal temperatures of the individual rooms are determined
according to DIN EN 12831 without surcharges for heating times and VDI 6030,
performance level 1, according to the designated use.
The design temperatures are determined from the data room?.
Heating and cooling are controlled room by room via room thermostats with
automatic interlocking of heating and cooling. Combined flow and return
distributor with control circuits for radiators and dynamic heating of the
supply air for a ventilation capacity according to the performance report,
reserve connection socket.
The essential operating parameters of the systems are monitored by MSR
technology with operating and fault messages.
Heat production facilities
District heating / room heating surfaces in offices, laboratory and social area
Offices:
Static radiators, usually mounted on the outer facade, painted white
Tenant-related billing through central heat quantity meters or evaporation
meters within the rental areas at the radiators
The general areas are counted separately and accounted for on a pay-as-you-go
basis
4.4.    Ventilation systems in laboratories, offices, meeting and social rooms
Please refer to the data room? to find out which type of ventilation is used.
Ventilation System
Internal offices (e.g. archive areas), WC rooms and kitchenettes with mechanical
ventilation
Air ventilation via windows
In the case of air ventilation via windows, the tenant / user is responsible for
ensuring that sufficient ventilation is provided. The landlord has pointed out
that incorrect ventilation actions which do not comply with the ASR can lead to
damage (e.g. mold growth) to the building and to increased energy consumption.
Mechanical aeration and ventilation system





--------------------------------------------------------------------------------

Page 9 of 17


The ventilation systems are designed as combined supply and return air systems
for the supply of fresh air and return air for meeting, laboratory and function
rooms in accordance with the performance report and the air changes and special
connections defined there, e.g. for digesters and extraction points as well as
permanent return air connections, e.g. for hazardous substance and compressed
gas container cabinets. The layout of the ventilation units is visibly planned
on the roof. The outer surface of the ventilation unit is made of galvanized
sheet steel. The essential operating parameters of the systems are monitored by
means of MSR technology with operating and fault messages at the control cabinet
of the central systems.


The supply air treatment consists mainly of filters, heat recovery, heater,
cooler, fan. The ventilation machines are controlled by frequency converters,
which, among other things, permit automatic pressure control. Automatically
controlled heat recovery has an efficiency of at least 60% and a density better
than 1% (e.g. recuperative cross-flow plate heat exchanger). Due to the design
of the system, in particular the layout of the fans, the transfer of exhaust air
into the supply air due to design-related leaks in the heat recovery system, is
minimized or excluded. The supply air is filtered centrally in the ventilation
unit (EU 7), at the unit outlet with a filter of class min. EU 9. Finally, it is
filtered and received into the rooms. The filters of the ventilation unit may be
subjected to a maximum of the mean value of the manufacturer’s recommendation
per entire filter cell, so that a reserve of the ventilation unit is included.
Manual room wise readjustment possibility to changing volume flow overall
according to performance reporting. The supply air cooling must be designed in
such a way that a temperature control to 21°C supply air temperature at + 32°C
outside temperature can be guaranteed, plus special charges of the start-up
phase. The supply air temperature and the set values for the pressure control
applied to the supply and return air machines can be set centrally on the
system. The desired air volumes are maintained by pressure-dependent control of
the supply and return air machines in conjunction with variable volume flow
controllers for supply and return air. Note: Clean room conditions cannot be
guaranteed with these ventilation systems. This requires higher air exchange
rates, higher filter qualities, defined pressure conditions, air locks, etc.
These additional capacities are not taken into account.


The ventilation ducts consist of galvanized sheet steel (supply air in general
and exhaust air in office areas) or PPS (exhaust air in laboratory areas) and
are routed through and in areas with false ceilings in the suspended ceiling.
Fire dampers with limit switches are provided at all entrances through fire
walls and shaft walls. Supply air ducts in the suspended ceiling are insulated
as required. Air outlets in the basic color are installed in suspended ceilings.


The control with regard to individual rooms must be provided room by room with
the required number of variable supply and return air volume flow controllers in
accordance with the performance report; the requirement for 24h return air is
taken into account accordingly. Extractor vents are connected via variable
volumetric flow controllers, which are mounted on the tenant side with the
extractor vents and provide a suitable analogue signal for the on-site room air
balance compensation via the extractor vent control. In rooms with exhaust air,
the room extract air is discharged proportionally via the extractor vents,
depending on the operating status of the extractor vents; the exhaust and supply
air is readjusted as required via individual or group controllers. The MSR
including the necessary cabling is provided by the landlord. Safety cabinets
(acid-alkaline, gas, general hazardous substances, etc.) are equipped with a
constant volume flow controller (mechanical). The supply and exhaust air outlets
are equipped with terminal outlets or filter boxes or device connections for
digesters, extraction points. In the laboratory area, the exhaust air duct
system is routed up to 1 m to the installation point of digesters, hazardous
goods cabinets, extraction point units and other inlets, including volume flow
controller and downstream sound absorber. Usage requirements within +/- 30% of
the design case can be readjusted via constant and variable volume flow
controllers. In order to avoid flow noise in the duct system, the
cross-sectional calculations / hydraulic radii of the duct system should
normally be based on a maximum flow velocity of 4.5 m/s (maximum permissible
sound level in the room according to DIN 1946). In meeting rooms, the
ventilation capacity is automatically controlled by carbon dioxide sensors in
the exhaust air duct via variable volume flow controllers in supply and exhaust
air according to demand.


The design of the complete duct system including all installation parts such as
fire dampers, variable and constant volume flow controllers, sound absorbers as
well as supply and exhaust air outlets with terminal filter boxes or textile
hoses is based on the room air changes including control and associated cabling.
Duct design and duct routing as well as positions and type of inlets and outlets
are agreed with the tenant in the course of implementation planning. In the
laboratory area, exhaust air ducts for connection points of the laboratory
equipment (digesters, hazardous material cabinets, extraction points, etc.)
including volume flow controller are brought up to the installation point.
Ventilation connections to the laboratory equipment are provided as flexible
connections, e.g. PVC flexible hoses. The device connection of the laboratory
furniture is not included and is carried out by the tenant himself.
The room ventilation of the internal WC rooms, showers and cleaning agent rooms
is carried out either by the ventilation systems described above or by
individual room ventilators or roof exhaust fans and exhaust disc valves
arranged in strands. Supply air tracking partly via doors and access corridors.
4.5.    Cooling systems
The cooling systems are composed of a refrigeration generator, a primary
circuit, re-cooling and a secondary circuit as cooling water circuit with design
according to technical and economic criteria in the course of planning to 6/12°C
or 10/16°C and circulating air cooling units as well as process refrigeration
connections according to performance report. The plants must be equipped to use
free cooling in





--------------------------------------------------------------------------------

Page 10 of 17


the cold season (heat exchangers, circulating pumps, control valves, etc.). The
essential operating parameters of the plants are monitored by MSR technology
with operating and fault messages. Chillers are planned as chillers with
compression chillers to provide the cooling energy according to the performance
report. Circulating air cooling for all rooms with heat loads according to the
technical data room? via cooling water supply (with condensation water
insulation), including electrical connection. Ceiling circulating air cooling
units, in areas with false ceiling as cassette units in the grid dimension of
the false ceiling, in laboratory areas and areas without false ceiling via
suspended false ceiling circulating air cooling units. Circulating air cooling
units consisting of air/refrigerant medium heat exchanger, fan, condensation
collecting tray with condensation pump and ventilation outlet. Control via valve
with thermoelectric actuator and multi-stage fan. The condensation produced is
collected via a central pipe system and is disposed of via a waste water
connection.


Control by self-sufficient room operating units for room by room control of the
circulating air units and heating surfaces with automatic interlocking of
heating and cooling against each other. Positions and discharge direction of the
circulating air cooling units according to the coordination to be carried out.
Design according to power performance.
4.6.    Air conditioning systems
No humidification and dehumidification systems, clean rooms etc. are provided.
4.7.    Building control technology, building Automation
Regulation and control are provided by a digital control system widely
introduced on the market without the use of additional network drivers (e.g.
control center). Individual data points are combined in an information focal
point (ISP). Operation of the individual stations in German plain text without
additional operating devices (e.g. laptop).


In general, all functions and components of the building services engineering
for which significant functional or safety restrictions with regard to the
tenant’s business operations can be assumed in the event of a malfunction are
monitored, automatically centrally recorded and provided in a form that allows
both automatic reporting to control centers or technical service providers and
remote access for closer diagnosis.


Control functions:
Control and regulation for the various technical building systems, e.g. static
heating circuits, ventilation systems.


The currently measured outdoor temperature is used as the reference variable for
heating circuit control. With weather-compensated control, the appropriate flow
temperature is determined from the measured value for the outdoor temperature
using a heating curve. This in turn serves as the setpoint for the heat
generator.


The MSR-technical connection and control of the variable volumetric flow
controllers provide a night and weekend reduction of the ventilation capacity
for economical operation of the TGA. In normal or working day operation, the air
exchange rate specified in the power report for each room is achieved. In
reduced operation, a reduction of the room air exchange rate to approximately
half of the design case is planned. Both the exact times and the proportion of
the reduction can be centrally programmed via the MSR. The ventilation is
controlled zone by zone, a lowering by the automatic control can be manually
overridden zone by zone if work has to be carried out in laboratory areas during
the reduction. If one or more fume vents (digesters) are installed within a
zone, it may be necessary to switch the entire zone to normal operation when
using the fume vent.
Through the central supply air conditioning, each ventilation system conveys
supply air of the same temperature and humidity into all mechanically ventilated
rooms; controlled humidification and dehumidification is not provided. Room air
changes in individual rooms can be adapted to changing usage requirements in the
central MSR. The temperature control of all rooms with heating and/or cooling
can be controlled room by room.
4.8.    High voltage installations
Medium-voltage installation
Energy is supplied from the medium-voltage grid of the responsible energy supply
company.
For the energy demand of the property, the following assumption has been made
according to the assessment.
l Required total output per rental unit 90 kVA.
l Total output required for the total rental space approx. 1.1 MVA.
Low voltage main distribution
The 230/400 V low-voltage power supply system is designed as a TN-S system
according to IEC or VDE in order to achieve a PE system free of operating return
currents. The only connection between N and PE is made in the low-voltage main
distribution board. Connections





--------------------------------------------------------------------------------

Page 11 of 17


at other points are not permitted. All distributors are equipped with a 5-bar
system, whereby the N-bar is mounted insulated from the housing and the PE-bar
is not insulated.
All power supply cables must be designed as 3-wire cables for 1-phase
alternating current, as 4-wire cables for connections without neutral conductor,
and as 5-wire cables for 3-phase three-phase current.
A main meter distribution is carried out according to the power balance. Tenant
electricity as well as electricity for ventilation systems, refrigeration
systems and other building services is recorded via separate transformer
measurement.
General electrical installation
The sub-distributions are supplied directly from the main distribution. The
cross-sections are measured according to the voltage drop, the permissible
current load and the nominal short-circuit current in accordance with the
applicable regulations. Plastic-insulated types (NYY, NAYY, NYM) are provided as
cables. In general, a room reserve of 20 % is maintained in the
sub-distributions. All incoming and outgoing cables are labelled on the
distribution board and on the consumers. Each sub-distribution board is equipped
with an isolating switch. The cabling for all devices and systems described here
in the scope of services of the landlord, including the building control system,
is included in the scope of delivery.
The supply of workplaces in offices and conference rooms is carried out via
floor electrants (floor tank) connected on the power side with a provision of
space for the installation of low-voltage sockets on the tenant side.
Each floor tank has two double sockets NN/NE, one switchable socket and four
empty sockets for EDP/telephone/intercom system. 1 switch and 1 socket at each
office entrance. Blind switch for electrical sun protection, on the façade side.
In the corridors every 15 m a piece of lighting button and socket.
Emergency power supply for the following safety systems:


Fire alarm system, smoke extraction system, safety lighting


A door intercom at the entrance to the building as well as at the office
entrance of the respective floor with speech path to the desk intercom in the
secretary’s office will be provided.
General electrical installation in laboratory areas
The connection planning for laboratories is based on the fact that the main
route runs all the way along the facade and a potential equalization ring line
is laid all the way along the route with the feed points for the laboratory
equipment. The laying of cables in the laboratories takes place on plaster in
cable trays, cable ducts and in PVC pipes. The development of the laboratory
tables is primarily planned via power connections 400 V / 32 A from the ceiling
to the transfer points and with the excess length according to the tenant
planning. An adequate line reserve is taken into account. The connection from
the ceiling to the laboratory table including connection is part of the scope of
services of the equipment supplier (tenant) . In the entire laboratory area of
the rental areas, main supply lines to the tenant’s laboratory equipment (5x6mm2
power protection fuse to 32A in the UV) and equipotential bonding lines (1x6mm2)
are provided in the respective quantities in accordance with the performance
balance (plus electrical connections of the server rooms).
In the event that more or less execution takes place in accordance with the
tenant planning to be submitted, a uniform unit price of EUR 320.00 net per unit
shall be determined for the settlement of the corresponding additional or
reduced costs. For each fume vent / digestorium according to the performance
balance, an additional 1 pc. 3x2.5 qmm supply line is provided as a separate
power supply for the fume vent control as well as MSR lines as required for room
air balance compensation of the variable fume vent exhaust air. Each hazardous
material cabinet in accordance with the power balance is equipped with a PA
connection.
General electrical installation in office and social areas
In office and social areas, installations are always made under plaster. The
piping systems are laid in the partition walls or in empty conduits. In the
ceiling cavity above suspended ceilings, installation is undertaken in
collective fixings. All data and Schuko sockets of the basic supply in the
office area are designed with excess cable length in such a way that the sockets
can later be moved by a grid to the nearest supply unit in both directions
without changing the cabling. In the office and conference rooms, Schuko sockets
must always be grouped together with the data sockets unless otherwise specified
in individual cases.
Switches and sockets are installed in the standard program RAL 9010 (pure
white). Please refer to the data room? for the equipment level.
Partly floor tanks, wall installation and cable ducts.
The following connections are provided in kitchenettes: Switchable workplace
lighting, two double socket work sockets 230 V each, 230 V / 16 A connections
for a microwave, a refrigerator, a dishwasher, a 400 V / 16 A connection for a
stove and a 400 V / 20 A connection for a continuous flow heater.
Interior lighting
Only LED lighting types are used. The switching takes place room by room in
groups via series switches.





--------------------------------------------------------------------------------

Page 12 of 17


Offices: In the office areas floor lights or louvre LED lights, direct/indirect
distribution Pro office, a series switch on the corridor wall.
Ceiling surface-mounted luminaires in the corridors.
The WC facilities and kitchenettes are fitted with flush-mounted lights in the
suspended ceiling, at the landlord’s choice.
Ancillary rooms: Surface-mounted ceiling lights
Laboratory lights: Suspended lights of protection class IP 54
Safety lighting
If a safety lighting system for escape and rescue routes is required according
to LBO, ASR or fire protection concept, it is designed in accordance with VDE
108, DIN VDE EN 12464-1. Escape routes are marked using escape sign lights.
Safety lighting with a minimum illuminance of 1 lux is provided in all escape
and rescue routes.
Increased illuminance is not provided for workplaces with special hazards.
Uninterruptible power supply
A UPS system and the corresponding distribution network are not included in the
landlord’s offer.
Reactive current compensation
Reactive current compensation devices are not included in the landlord’s offer.
Maximum monitoring systems
Maximum monitoring facilities are not included in the landlord’s offer.
4.9.    Low-current installations
Fire alarm system
The installation of a fire alarm system according to VDI 0833 and DIN 14675
according to fire protection concept and building permit. If necessary, a two
alarm or two-group dependency is considered for selected rooms with high steam
load (autoclaves of the rinsing and media kitchens).
The system includes automatic detection in the building by optical smoke
detectors or thermal smoke detectors. Push-button detectors are installed at
appropriate intervals. The alarm is triggered by sirens in the building. Smoke
aspiration systems are not included in the scope of services.
When designing the fire alarm system, the client assumes that the rooms will not
be subject to increased requirements for the fire alarm system in accordance
with DIN VDE 0833 Part 2, Appendix A, e.g. data processing systems. Possibly
required equipment monitoring and protection systems according to DIN VDE 0833
Part 2 Annex A are not included in the scope of services. BOS radio systems are
also not included in the scope of services.
The planning and execution of the fire alarm system is based on the
specifications of the fire protection expert in coordination with the
responsible authority.
The fire alarm system is designed for the operation of a standardly equipped
laboratory and the associated functional rooms.
Telephone wiring
The server rooms are connected from the central transfer point of Telekom in the
basement via a multi-core copper cable (20 DA) to the sub-distributor of the
respective rental area.
Transmission networks (IT cabling)





--------------------------------------------------------------------------------

Page 13 of 17


For each rental area a central LAN cabinet with star-shaped structured cabling
(CAT 7), separated for each rental area, is provided to the workstations. During
the layout appropriate route reserves are considered. The central LAN cabinets
will be equipped with the required passive components, will receive electrical
supply lines according to the planning and will be connected via optical fiber
(FO) 24 fibers 12x SC Duplex and 50 DA I-Y(ST)Y to each other as well as to all
server rooms and to the outside - if necessary via the house connection room. In
addition to the sub-distribution of the rental areas, two server rooms are
planned in the rental areas, which will also be connected to each other via
optical fiber (FO) 24 fibers 12x SC Duplex. For the rental areas, the double
socket RJ45 is included in quantities according to the performance balance
(double socket means a socket with two connections).
The data network will be handed over ready for operation including measurement
reports of all lines. In the laboratory equipment, empty boxes and installation
paths are provided on the furnishing side for the installation of the data
boxes. For the installation in laboratory equipment, the corresponding supply
lines from the raw ceiling at the access point of the laboratory line must be
prepared, this must be coordinated, as a rule this is the transfer point
determined for the main electrical supply line of the respective line (5 x 6 qmm
supply line). The excess cable length from the raw ceiling at the access point
for boxes to be placed in the laboratory equipment is 5 m plus the horizontal
distance within the line from the access point to the specified position of the
data box.
In the event that more or fewer sockets are to be used in accordance with the
tenant planning to be submitted, a uniform unit price of EUR 340.00 net per
double socket (all materials and services including installation, trade fairs
and patch field share) shall be determined for the settlement of the
corresponding additional or reduced costs.
According to EN 50173, surge protection is not part of service neutral cabling.
It is therefore not part of the scope of services. If required, the surge
protection can be provided by the system operator.
Active components (servers, hubs, UPS etc.) are not part of the offer.
Intercom system
The building will be equipped with an intercom system. All rings and intercoms
will be prepared for connection to the tenant’s telephone system including lines
to the server rooms.
Locking system
The building, at least all regular building entrances including underground car
park will be equipped with the locking system already existing in the building.
The entrances to the rental areas and the doors to be locked within the rental
areas will be equipped by the tenant with an electronic, programmable locking
system e.g. from Simons Voss and in accordance with the fire protection
certificate.
The tenant receives one transponder/chip card per pitch
Electroacoustic systems
Electroacoustic systems are not included in the offer of the landlord.
Time service equipment
Time setting systems are not included in the landlord’s offer.
4.10.    Usage-specific installations
The Landlord shall integrate user-specific facilities into the construction
process and consider them in the planning, provided that the tenant submits the
relevant information and plans in due time and the tenant releases them for
construction. User-specific facilities remain the property of the tenant during
the rental period.
Supply systems with technical or laboratory gases
One or, according to planning requirements, two double bundling stations to
supply some laboratory areas with gaseous CO2 are planned for execution. Since
the supply network of this plant(s) can probably only be sufficiently defined in
the course of tenant planning after conclusion of the lease, these plant(s) are
not included in the scope of services of the landlord, but are offered to the
tenant for execution as an additional service against corresponding construction
costs after sufficient planning progress. At the request of the tenant, the





--------------------------------------------------------------------------------

Page 14 of 17


tenant is granted the option of having these facilities executed on his own
behalf. Irrespective of this, the plants are taken into account in the planning
from the outset to the extent that a suitable installation location for these
plants, together with the required shaft occupancy and routing in the laboratory
areas, is provided and kept free by the landlord.
Additionally, the tenant is planning local supply solutions for additional
gases, including oxygen and nitrogen, in several laboratory areas. These are
expected to be installed by the tenant as part of the laboratory equipment. The
installations, in particular static loads for the placement of the corresponding
hazardous material cabinets as well as the routing of the supply lines will be
agreed between the landlord and tenant in the course of the implementation
planning.
Compressed air systems
It is expected that a central supply of compressed air will be provided in at
least one, possibly several laboratory areas. Since the performance-related
design and the supply network of this system(s) can probably only be
sufficiently defined in the course of tenant planning after conclusion of the
lease, these systems are not included in the scope of services of the landlord,
but will be offered to the tenant for execution as an additional service against
corresponding construction costs after sufficient planning progress. At the
option of the tenant, the tenant is granted the option of having these
facilities executed on his own behalf.
Water treatment systems
One or, according to planning requirements, several water treatment plants,
presumably consisting of double softening stage, reverse osmosis and residual
softening by electrodeonization or mixed bed ion exchanger, pressureless buffer
storage tank, (double) pump station, ring line with UV or ozone sterilization
and ultra-fine filtration, are planned for construction. Since the
performance-related design and the supply network of this system(s) can probably
only be sufficiently defined in the course of tenant planning after conclusion
of the rental agreement, these systems are not included in the scope of services
of the landlord, but will be offered to the tenant for execution as an
additional service against corresponding construction costs after sufficient
planning progress. At the option of the tenant, the tenant is granted the option
of having these facilities executed on his own behalf. Irrespective of this, the
facilities are taken into account from the outset in terms of planning, to the
extent that a suitable installation location for these facilities, together with
the necessary shaft occupancy and routing in the laboratory areas, is provided
and kept available by the landlord.
There are no usage-specific systems (compressed air supply, vacuum systems,
technical gases, etc.) owed by the landlord.
Own power supply systems, emergency power supply system
An emergency power supply system (NEA) for supplying selected consumers is
planned for execution. Since the performance-related design and the supply
network of this system can probably only be sufficiently defined in the course
of tenant planning after conclusion of the lease, this system is not included in
the scope of services of the landlord, but will be offered to the tenant for
execution as an additional service against corresponding construction costs
after sufficient planning progress. At the tenant’s request, the tenant is
granted the option of having these facilities carried out under his own
contract. Irrespective of this, the system is taken into account in the planning
from the outset to the extent that a suitable installation location for the
system is proposed and kept available by the landlord.
Beyond this, no use-specific assets are owed by the landlord.
Sampling
A sampling date for the visible products such as switches, lamps, carpets, PVC
etc. installed within the rental area is agreed upon. Two weeks before this
date, the corresponding products and sample folders will be made available to
the tenant. The release for sampling must be given two weeks after this date.





--------------------------------------------------------------------------------

Page 15 of 17




List of makes
Component
Product offered (if not determined by stock)
Sanitary engineering
5-l storage tank/flow heater
Clage, Stiebel-Eltron, Siemens, Vaillant or equivalent
ceramics
Keramag, Duravit, Ideal Standard or equivalent
installation elements
Geberit, Grohe, Burda, Mepa or equivalent
accessories
Hewi, Pressalit, CWS, Hasco, or equivalent
extraction valves
Hansa, Grohe, Ideal-Standard, Rotter or equivalent
corner valves
Schell, Seppelfricke or equivalent
Other fittings
Kemper, Oventrop, Heimeier or equivalent
drinking water pipes
Geberit Mepla, Geberit Mapress, Wavin, Rehau, Friatec or equivalent
sewage pipe
Wavin, Geberit, Düker, Saint-Gobain or equivalent
floor drains
Viega, Dallmer, Passavant or equivalent
fire seals
Doyma, Hauff, Rockwool or equivalent
filters, softening, UV disinfection, reverse osmosis
Berkefeld, BWT, Grünbeck, Judo or equivalent
quick connector
Rectus, Schneider or equivalent
Air conditioning/ventilation technology
 
exhaust fans
Rosenberg, Helios, Maico, Gebhardt, TLT or equivalent
regulation
Siemens, Kieback & Peter or equivalent
air diffusers
Schako, Strulik, Trox, Wildeboer or equivalent
circulating air cooling units
Airwell, Kampmann, Sabiana or equivalent
chiller
MTA, Airwell, GEA, Daikin or equivalent
cold water insulation
Armaflex, Nmc or equivalent
Heating engineering
 
district heating station
PeWo, Ewers, TGA Wittenberg or equivalent
regulation
Viessmann, Buderus, Siemens, Kieback & Peter or equivalent
expansion tank
Reflex, Barnova or equivalent
fittings
Kemper, Oventrop, Heimeier, Danfoss or equivalent
pumps
Grundfos, WILO, KSB or equivalent
control valves
Samson, Siemens, Kieback & Peter or equivalent
compact radiators
DeLonghi, Concord, Kermi, Buderus or equivalent
Electrical engineering
 
electrical sub-distribution
ABB, Striebel + John or equivalent
laying systems
Niedax, Obo or equivalent
Cable
Helukabel, Dätwyler or equivalent
switch range
Busch-Jäger, Gira or equivalent
office / laboratory lighting
Ridi, Regiolux or equivalent
corridor lighting
Iguzzini, LTS or equivalent
stairwell lighting
Lightnet Masterplan A Square or equivalent
emergency staircase lighting
RZB or equivalent
bollard lights
RZB or equivalent
main entrance lighting
Iguzzini, Weef or equivalent






--------------------------------------------------------------------------------

Page 16 of 17


delivery lighting
Waldmann or equivalent
emergency lighting
Imotec, GAZ or equivalent
lightning protection
Dehn, Obo or equivalent
sunshade control
Warema or equivalent
fire alarm system
Bosch, Esser or equivalent
intercom system
Siedle, Ritto or equivalent












--------------------------------------------------------------------------------








Exhibit 2.1 (f)


pirs12312018ex1030fi_image15.gif [pirs12312018ex1030fi_image15.gif]





--------------------------------------------------------------------------------





pirs12312018ex1030fi_image16.gif [pirs12312018ex1030fi_image16.gif]







--------------------------------------------------------------------------------





pirs12312018ex1030fi_image17.gif [pirs12312018ex1030fi_image17.gif]





--------------------------------------------------------------------------------





pirs12312018ex1030fi_image18.gif [pirs12312018ex1030fi_image18.gif]







--------------------------------------------------------------------------------





pirs12312018ex1030fi_image19.gif [pirs12312018ex1030fi_image19.gif]
pirs12312018ex1030fi_image20.gif [pirs12312018ex1030fi_image20.gif]





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


Exhibit 5.3.1


List of operating costs
Operating costs within the scope of § 1 of the Operating Costs Ordinance are:
1.    The current public charges of the property,
Which in particular include property tax;
2.    Costs of water supply
Include the costs of water consumption, the basic charges, costs for rental or
other types of transfer of use of water meters as well the costs of use which
include the costs of calibration and calculation and distribution, the
maintenance costs of operating an in-house water supply plant and a water
treatment plant, including treatment materials;
3.    Drainage Costs
These include the fees for house and property drainage, the costs of operating a
corresponding non-public installation and the cost of operating a drainage pump;
4.    Costs
a)
of operating the central heating system, including the exhaust system, the costs
of the fuels consumed and their supply, the cost of operation, monitoring and
maintenance of the installation, the regular inspection of its operational
readiness and safety including the adjustment by a specialist, the cleaning of
the facility and the operating rooms, the costs of the measurements in
accordance with the Federal Immission Control Act, the costs for rental or other
types of use transfer of equipment for consumption recording, including the
costs of calibration as well as the costs of calculation and distribution.

or
b)
for the operation of a central fuel supply system, including the cost of the
fuel consumed and its supply, the costs of the operating current and the cost of
monitoring and the cost of cleaning the facility and the operating room;

or
c)
the independent commercial supply of heat, also from installations referred to
in point (a), including the charge for the supply of heat and the cost of
operating the associated installations in accordance with point (a);

or
d)
the cleaning and maintenance of floor heating systems and individual gas-fired
appliances, including the costs of removing water deposits and combustion
residues from the installation, the costs of the periodic inspection of
operational readiness and safety and the related Recruitment by a specialist as
well as the costs of measurements according to the Federal Immission Control
Act;

5.    Costs
a)
of operating the central hot water supply system, including the water supply
costs according to point 2, to the extent that they have not yet been
considered, and the costs of water heating in accordance with point 4 lit. a);






--------------------------------------------------------------------------------







or


b)
of the independent commercial hot water supply, also from the installations
referred to in point a, these include the charges for the hot water supply and
the operating costs of the related domestic facilities referred to in point 4
lit. a;



or


c)
of cleaning and maintenance of hot water appliances, including the costs of the
removal of water deposits and combustion residues inside the equipment as well
as the costs of the regular inspection of the operational readiness and safety
and the associated adjustment by a specialist;



6.    the costs of connected heating and hot water supply installations


a)
for central heating appliances according to point 4 lit. a and point 2, to the
extent that they have not yet been considered,



or


b)
for the independent commercial heating supply according to point 4 lit, c and
point to, the extent that they have not yet been considered,



or


c)
for linked floor heating systems and hot water supply systems, according to
point 4 lit. a and point 2, to the extent that they have not yet been
considered;



7.    Costs of operating the passenger or freight lift,
this includes the costs of the operating electricity, the costs of supervision,
operation, monitoring and maintenance of the plant, the regular inspection of
its operational readiness and operational safety, including adjustment by a
specialist, and the costs of cleaning the plant;


8.    Costs of street cleaning and garbage disposal,
The costs of street cleaning include the fees payable for public street cleaning
and the costs of corresponding non-public measures; the costs of waste disposal
include, in particular, the fees charged for garbage disposal, the costs of
corresponding non-public measures, the operating costs of waste compressors,
waste chutes, waste suction systems, including the costs of calculation and
distribution;


9.    Costs for cleaning and pest control,
The cleaning costs include all costs for cleaning the parts of the building
shared by the occupants, such as entrances, corridors, stairs, cellars, floors,
laundry rooms, elevator carts;


10.    Gardening costs,
Include the costs of maintaining landscaped areas, including the renewal of
plants and shrubs, the maintenance of playgrounds, including the renewal of
sand, and the maintenance of squares, entrances and access roads used for
non-public transport;


11.    Costs for lighting





--------------------------------------------------------------------------------





These include the electricity costs for outdoor lighting and the lighting of the
shared building units, such as entrances, corridors, stairways, basements, floor
and laundry rooms;


12.    Costs for chimney cleaning
These include the periodic charge subject the relevant toll order, to the extent
that they have not yet been considered as costs according to point 4 lit. a.;


13.    Property and liability insurance costs
These include, in particular, the insurance costs for the building against fire,
storm, water and other elementary damages, glass insurance, the liability
insurance for building, the oil tank and the lift;


14.    Costs for the caretaker
These include compensation, social security contribution and all monetary
benefits, which the owner or hereditary building beneficiary grants the
caretaker for his/her work, to the extent that such work does not concern
maintenance, repair, renewal, cosmetic repairs or property management; to the
extent that work is carried out by the caretaker, costs for work services in
accordance with points 2 to 10 and 16 may not be set;


15.    Costs
a)
for the operation of a collective antenna system, which includes the costs for
the operating electricity and the costs of regular inspection concerning
operational function readiness, including hiring a specialist or the usage fee
for an antenna system not belonging to the building, as well as the fees
incurred under the Copyright Act for cable retransmission,



or


b)
for the operation of the private distribution facility connected to a broadband
network, including the costs referred to in lit. a and the ongoing monthly basic
charges for broadband connections;



16.    Costs for operating the laundry facilities,
These include the costs of the operating electricity, surveillance costs,
maintenance and cleaning of the facility, regular inspection of the operational
readiness and safety as well as the costs of the water supply in accordance with
point 2, to the extent that they have not yet been considered;


17.    Other operating costs




See appendix...







--------------------------------------------------------------------------------


Exhibit 5.3.2


Other Operating Costs according to sect. 2 no. 17 of the German Operating Costs
Directive (BetrKV)
Other operating costs pursuant to sect. 2 no. 17 of the Operating Costs
directive apply, to the extent of their existence within the rented property:
-
cleaning of exhaust air shafts and roof and rain gutters;

-
the operation, maintenance and inspection of fire extinguishers, lightning
protection systems, emergency power generators, sprinkler systems, dry and wet
riser pipes, fire alarm systems and smoke and heat extraction systems, in each
case including costs for the replacement of consumables as well as the statutory
and, where applicable, VdS inspections;

-
the costs of operating ventilation systems (incl. smoke and heat extraction
systems and air conditioning systems), including operating electricity,
operating water, operational management, inspection, maintenance and
consumables, legal inspections, hygiene inspections in accordance with VDI 6022
including expenditure for the associated air conditioning cooling generation,
re-cooling plants etc.;

-
the costs of operating power systems, e.g. reactive current compensation
systems, emergency power supply systems, uninterruptible power supply (UPS),
emergency lighting systems, lightning protection systems, comprehensive
operational management, inspection, maintenance and wear parts as well as
statutory inspections;

-
the costs of operating telecommunications and information technology systems, in
particular hazard alarm, alarm and video monitoring systems, comprehensive
operational management, inspection, maintenance and wear parts, statutory and,
if applicable, VdS inspections;

-
if necessary, surveillance of the object by a security guard (security service);

-
the immission measurement of gas appliances in general;

-
Maintenance and revision of automatic doors and garage doors/parking spaces;

-
Maintenance of parking systems;

-
the cleaning of waste facilities;

-
Maintenance of windows, water and ground allocation;

-
testing the operational safety and maintenance of the electrical system;

-
Maintenance and inspection of the ventilation fans in the garage;

-
the regular disposal of bulky waste, the cause of which cannot be determined;

-
Maintenance of the locking system;

-
Maintenance of sewage pipes;

-
Maintenance of flat roofs;

-
the cost of cleaning glass, roofs, gutters, blinds and facades (including
graffiti removal);

-
the cost of lighting equipment






--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


pirs12312018ex1030fi_image23.gif [pirs12312018ex1030fi_image23.gif] Exhibit
6.1.1
pirs12312018ex1030fi_image24.gif [pirs12312018ex1030fi_image24.gif]


Global Transaction Banking
-Trade Finance-
Promenadeplatz 15
D-80333 Munich
XXXXX XXXXX
Hallbergmoos Grundvermogen GmbH    Telephone: +49(89)XXXX-XXXX
Bavariafilmplatz 7    Telefax: +49(89)XXXX-XXXX
80231 Grunwald    SWIFT: DEUTDEMM
E-Mail: xxxxxxx@db.com
December 7, 2018
Security Deposit Agreement No. 220BGI1802411
That Hallbergmoos Grundvermogen GmbH
Bavariafilmplatz 7, 80231 Grunwald
-hereinafter referred to as the “Lessor”-
has with
Pieris Pharmaceuticals GmbH
Lise-Meitner Str. 30, 85354 Freising
-hereinafter referred to as the “Lessee”-
Concluded on 16.10./24.10.2018 a rental agreement for the object “Flat in the
Building Zeppelinstr. 3, D-85399 Hallbergmoos” (“Rental Object”).
According to the terms and conditions of this contract, the Lessee shall provide
the Lessor with a guarantee of EUR 691.756,62 as security for all claims of the
Lessor under the rental agreement.
Having said this, we, Deutsche Bank AG, Munich, hereby accept the unconditional,
irrevocable and directly enforceable guarantee for all claims of the Lessor
against the Lessee, arising from a non-fulfilment, improper or late fulfilment
of the above-mentioned contract, including such obligations to pay damages, and
undertake to pay to the Lessor any amount up to a total amount of
EUR 691.756,62
(in words: Six hundred ninety one thousand, seven hundred and six Euros and
sixty-two Euro cents)
pirs12312018ex1030fi_image21.gif [pirs12312018ex1030fi_image21.gif]
Vorsitzender des Aufaichtsrats: Pal Achleitner
Vorstand: Christian Sewing (Vorsitzender), Garth Ritchie, Karl von Rohr, Stuart
Lewis, Sylvie Matherat, James von Moltke, Nicolas Moreau, Werner Steinmuller,
Frank Strauß
Deutsche Bank Aktiengesellschaft mit Sitz in Frankfurt am Main, Amtsgericht
Frankfurt am Main, HRB Nr. 30,000, Umsatzsteuer-Id.-Nr.DE114103379;
www.db.com/de










--------------------------------------------------------------------------------

pirs12312018ex1030fi_image23.gif [pirs12312018ex1030fi_image23.gif] Exhibit
6.1.1
pirs12312018ex1030fi_image24.gif [pirs12312018ex1030fi_image24.gif]


Security Deposit Agreement No. 220BGI1802411    Page 2 of 2
Exemption by depositing the amount of the castle guarantee is not possible. The
guarantee also retains its validity in the event of a sale of the rental
property and thus a change in the landlord, as well as in the event of a change
in the owner or a change in the legal form of the landlord or tenant. The pleas
of contestability and advance action in accordance with §§ 770 Para. 1, 771 8GB
as well as the plea of set-off with claims in accordance with § 770 Para. 2 8GB
due to disputed and not legally binding claims shall be waived.
The castle guarantee expires with the return of this castle deed. Claims from
the guarantee do not expire at the end of the limitation period for secured
claims, but at the latest after 30 years from the legal beginning of the
limitation period.
The rights and obligations arising from this guarantee shall be governed by the
law of the Federal Republic of Germany. For disputes arising from the assumed
guarantee, the exclusive place of jurisdiction shall be the District Court of
Munich.
Munich, December 7, 2018
pirs12312018ex1030fi_image22.gif [pirs12312018ex1030fi_image22.gif]






Vorsitzender des Aufaichtsrats: Pal Achleitner
Vorstand: Christian Sewing (Vorsitzender), Garth Ritchie, Karl von Rohr, Stuart
Lewis, Sylvie Matherat, James von Moltke, Nicolas Moreau, Werner Steinmuller,
Frank Strauß
Deutsche Bank Aktiengesellschaft mit Sitz in Frankfurt am Main, Amtsgericht
Frankfurt am Main, HRB Nr. 30,000, Umsatzsteuer-Id.-Nr.DE114103379;
www.db.com/de








--------------------------------------------------------------------------------


pirs12312018ex1030fi_image26.gif [pirs12312018ex1030fi_image26.gif]
pirs12312018ex1030fi_image24.gif [pirs12312018ex1030fi_image24.gif]




Guarantee Order
To Deutsche Bank AG
Pieris Pharmaceuticals GmbH
Lise-Meitner-Str. 30
D-85354 Freising
Our Ref. Number
Branch/account number or IBAN number
XXXXXXXXXXXX
Clerk/Telephone
Mr. XXXXXX/ +49 XXXX XXX-XXXX



I / we ask you to make a commitment on my / our behalf and for my / our account
according to the information below.
Currency, amount Term EUR 691.756,62
Term ☐ Valid until ☒ Economic life according to underlying transaction 12.5
years
Beneficiary Hallbergmoos Grundvermogen GmbH
                      Bavariafilmplatz 7
                      D-80231 Grunwald
Type of ☒ Guarantee ☐ Request a Guarantee
Obligation ☐ Warranty according to URDG 758 ☐ Warranty
   ☐ Standby Letter of Credit ☐ Standby Letter of Credit
      according to ISP 98 according to UCP 600
   ☒ Rent ☐ Other (please specify)
   Closing bid Tender No. / Date Offer No. / Date
Subject matter of the offer / underlying transaction (if applicable in the
interest of) Lease agreement for the rental object Zeppelinstr. 3, D-85399
Hallbergmoos
Signed on 16.10.2018 and 24.10.2018
In the amount Contract no. / Date Total price
of the total price
Language of engagement Further details
German








--------------------------------------------------------------------------------

pirs12312018ex1030fi_image26.gif [pirs12312018ex1030fi_image26.gif]
pirs12312018ex1030fi_image24.gif [pirs12312018ex1030fi_image24.gif]






Wording of the Text according to annex
Obligation
Issuing Bank ☒ You to the beneficiary (directly) ☐ Following bank (indirectly)
Handing over ☒ Us ☐ Following address
the deed to
Handing over Courier
the deed by
Special features ☐ Entry into force clause ☐ Reduction clause

If the guarantee is to be subject to the uniform guidelines for guarantees
payable on demand (URDG 758) of the International Chamber of Commerce, Paris,
paragraph 11 sentence 2 of the terms and conditions for guarantee business does
not apply.
Our Ref. Number
Additional conditions
The Bank shall serve as security also for all claims arising from this granting
of credit on the basis of the lien pursuant to No. 14 GTC, in particular all
current and future deposits existing on account No. XXXXXXXXXXXX, as well as the
time deposits deposited with the Bank on the account No. XXXXXXXXXXXX debited
from this account, including interest, as security also for all existing, future
and conditional claims arising from and in connection with this granting of
credit. Any disposition of these deposits shall require the express consent of
the Bank.
Auditor: XXXXXXXXXXXX



This order is subject to your “Terms and Conditions for Guarantee Business”.
Freising
    pirs12312018ex1030fi_image25.gif [pirs12312018ex1030fi_image25.gif]
27.11.2018
Place and Date of Order Placement    Company or Name and Legally Binding
Signature


 







--------------------------------------------------------------------------------


Exhibit 6.1.2


DEBT ACCESSION AGREEMENT
Between
Pieris Pharmaceuticals, Inc.
255 State Street, 9th floor
Boston, MA 02109
USA
-hereinafter referred to as Guarantor-
and
Hallbergmoos Grundvermögen GmbH
Bavariafilmplatz 7
82031 Grünwald
Deutschland
-hereinafter referred to as Lessor-
The commercial space lease from 16.10.2018/24.10.2018 (Rent Agreement) between
the Lessor and
Pieris Pharmaceuticals GmbH
(registered in the commercial register of the local Munich court under HRB
221043)
USTIdentNr: DE 813177203
Lise-Meitner-Str. 30, 85354 Freising
-hereinafter referred to as Lessee-
Preamble
The Lessor is the owner of the Property located at Zeppelinstraße 1-3 85399
Hallbergmoos („Property”). The Lessee rents the office, laboratory and storage
space in the Property pursuant to the terms of the Rent Agreement. The Rent
Agreement is fully disclosed to the Patron and is enclosed with all annexes to
this agreement.
According to the terms and conditions of the rental agreement, the Lessee must
obtain the irrevocable and unconditional offer of his group parent to enter into
a debt accession agreement in accordance with the model attached as Annex 6.1.2
to the rental agreement as a second rental security.
The Lessor and the Guarantor agree as follows:
§ 1 ACCESSION OF DEBT
(1)    The Guarantor hereby joins the Rent Agreement in addition to the Lessee
as a debtor, in order to secure the present and future claims of the Lessor
against the Lessee arising from the above rental agreement. In particular, the
following shall also be deemed to have been agreed.
a)    Claims from the lease in the event of extension of the lease, in
particular to the extent the extension of the lease by exercising an option
already agreed upon in the Rent Agreement,
b)    Claims arising from agreement to terminate the lease, provided that the
value of these claims does not exceed the value of claims arising from the
lease, which consist of the lease at the time of termination of the lease and/or
can still arise during the agreed term of the tenancy,
c)    Claims for compensation for use in accordance with section 546a of the
German Civil Code as well as for further damages in accordance with section 571
of the German Civil Code,
d)    Claims for damages pursuant section 823 para. 1 of the German Civil Code
due to a breach of title concerning the ownership of the rental object,
e)    Claims for compensation for consequential damage in the event of a breach
of an obligation arising from the lease or a breach due to a breach of title
relating to the ownership of the rental object,
f)    Claims for compensation for consequential damage caused by termination,
g)    Other claims existing at the time of termination of the rental agreement –
including claims not yet due- arising from the rental agreement and its
settlement
(2) The amount of the payments to be made under this agreement is unlimited.



Page 1 of 3

--------------------------------------------------------------------------------





(3) The Guarantor is liable for the obligations of the Lessee as a joint debtor
in addition to the Lessee (section 421 German Civil Code). The statutory
provisions for a joint and several obligation are to be applied accordingly in
principle. However, the transfer of claims pursuant to section 426 Para. 2
Sentence 1 of the German Civil Code can only be asserted by the security
provider in relation to the Lessor if all secured claims of the Lessor against
the Lessee have been fulfilled.
This declaration shall also apply in the event of amendments or supplements to
the rental agreement.
(4) A requirement for a claim against the Guarantor by the Lessor is that the
Lessee has not satisfied a claim of the Lessor when due despite setting a
reasonable deadline for remedy. A grace period shall not be required if the
Lessee has suspended payments (section 17 para. 2 sentence 1 InsO) (German
Insolvency Regulation), insolvency proceedings have been instituted against the
assets of the Lessee or an application for such insolvency proceedings to be
instituted has been rejected for lack of assets.
(5) This agreement is subject to the exclusive jurisdiction of the courts in
Munich, Germany, whereby the patron Guarantor submits by signing this agreement
to a corresponding exclusive jurisdiction agreement.
(6) The Guarantor patron also submits, within the framework of this declaration
of accession to debt, to a complete reimbursement of court and lawyer’s fees
according to the model of section 91 of the German Civil Procedure Code. In the
Guarantor thus defends himself against a court decision made in Germany and to
be enforced in his home state against his assets, the Guarantor not only bears
all attorney’s fees and court costs (as in Germany) for the German court
proceedings, but also commits himself to reimburse the Lessor for any lawyer’s
fees and court costs incurred for legal action against the Guarantor in his home
state, including expenses for enforcement against the assents of the Guarantor.
However, the assumption of costs under this paragraph 6 is limited to a separate
liability limit of EUR 300,000.00. This maximum amount if liability is only
available once during the period of validity of this Debt Accession Agreement
and is reduced on accordance with the claims for reimbursement asserted by the
Lessor for legal costs, in particular for court costs, lawyer costs, enforcement
costs and legal costs- It is made clear the maximum amount of liability under
this paragraph 6 does not have to be replenished by the patron and that the
above legal costs can only be made applicable by the Lessor within the scope of
the limited liability under this paragraph 6, but not under the maximum amounts
of liability under paragraph.
(7) Finally, the Guarantor submits to a prohibition of the review of the
application of German law by a German court in his home country (prohibition of
revision au fond). The Guarantor thus agrees to fully recognize every judgement
of a German court with regard to how the German court judged and decided the
case in Germany.
(8) The return of this declaration of accession to debt and the release of
liability of the patron Guarantor from this declaration of accession to debt
shall be governed by Section 14.2 of the rental agreement.
§ 2 FINAL PROVSIONS
(1) This Agreement shall be governed by the laws of the Federal Republic of
Germany to the exclusion of the provisions of German private international law.
(2)     The patron Guarantor shall be bound by his offer made by signing the
agreement to conclude this agreement until the expiry of 30 calendar days from
the date of his signature (acceptance period). In accordance with section 151
sentence 1 case 2 of the German Civil Code, the parties waive receipt of the
declaration of acceptance; the date of return of the signed version or its
receipt by the respective other party is therefore irrelevant, the date of
signature is decisive.


The Lessee, as an unaffected party to the security hereby provided, does not
have to co-sign this Agreement.
(3) Should individual provisions of this agreement be or become invalid or
unenforceable, the remaining provisions shall remain unaffected. This also
applies to essential or fundamental provisions of this contract. The parties
agree that this severability clause shall not merely lead to a reversal of the
burden of proof, but that the applicability of section 139 German Civil Code
shall be excluded as a whole.
(4) This agreement contains all provisions agreed between the parties with
regard to the patronage of debt. Verbal side agreements do not exist.
(5) Subsequent changes and additions to this agreement must be made in writing.
The written form may only be waived in writing.
(6) Place of performance for all obligations arising from this agreement is
Munich.



Page 2 of 3

--------------------------------------------------------------------------------





(7) The Guarantor hereby authorizes as his representative for service in the
sense of section 171 of the German Civil Procedural Code:
Pieris Pharmaceuticals, Inc.
255 State Street, 9th Floor, Boston, Massachusetts 02109
Attn: Stephen S. Yoder
This power of attorney can only be revoked if at the same time another attorney
with registered office in Germany is authorized to deliver the goods by written
notification of the power of attorney to the Lessor.
All declarations under this debt accession agreement are also to be addressed to
the
Pieris Pharmaceuticals GmbH
Lise-Meitner-Str. 30, 85354 Freising
Attn: Christine Rothe
For the observance of all deadlines by the Lessor and for the receipt of
declarations of intent of the Lessor by the patron, the receipt of the
respective declaration by the authorized recipient is authoritative and
sufficient.





pirs12312018ex1030fi_image27.gif [pirs12312018ex1030fi_image27.gif]


Page 3 of 3